4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 1 of 68 - Page ID # 1378




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                          4:19CR3011

      vs.
                                                            ORDER
DANTE D. WILLIAMS,

                    Defendants.



       Defendant Dante D. Williams has moved for independent testing, (Filing
No. 180), and for transfer to a different detention facility and copies of court
filings, (Filing No. 342).


       As to the motion for independent testing, Dante Williams requests an
opportunity to independently test the government’s physical evidence purportedly
containing his fingerprints and DNA. The government does not oppose this
request. The request will be granted.


       Dante Williams requests transfer to a detention facility where detainees
have access to computers for online legal research and for review of the
evidence. The federal court can request a certain housing facility, but it does not
decide where a defendant is housed pending trial or sentencing.


       Moreover, detention facilities do not allow detainees to access the internet,
including for legal research. As to the federal criminal code, criminal rules, and
rules of evidence, the undersigned magistrate judge distributed a book containing
these legal resources to the Marshal for use by Dante Williams at his detention
facility. I have confirmed that the Saline County Jail (where Dante Williams is
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 2 of 68 - Page ID # 1379




held) has received this book and has, at Dante Williams’ request, placed the
book in that facility’s library. It remains available there for his use.


      As to review of evidence stored on a computer hard drive, Chad Wythers,
the appointed standby counsel for the charges against Dante Williams, has
agreed to bring a laptop with the evidence to the Saline County Jail so Dante
Williams can independently review the evidence. Mr. Wythers understands that
Dante Williams has decided to represent himself and that, as standby counsel,
Mr. Wythers is not offering legal advice to Dante Williams. Instead, Mr. Wythers
is providing a means for Dante Williams to review evidence in preparation for his
self-representation at trial.


      Defendant Dante Williams asks the Clerk of Court to provide:
      • Updated discovery and a review of his discovery;
      • A copy of the docket sheet;
      • The “briefs” for the Indictment; Superseding Indictment, and Second
          Superseding Indictment;
      • Transcripts of the arraignment on the Second Superseding Indictment
          held on October 3, 2019;
      • The complaint and criminal cover sheet filed on December 27, 2018;
          and
      • His Presentence Investigation (PSI), if available, so he can review his
          criminal history points.

(Filing No. 342, at CM/ECF p. 2).


      Attached hereto is a copy of the docket sheet that can be viewed by case
participants, the Criminal Complaint and its Criminal Cover Sheet, Indictment;
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 3 of 68 - Page ID # 1380




Superseding Indictment, and Second Superseding Indictment. All other requests
directed to the Clerk in Dante Williams’ motion are denied because:
      • “briefs” are not filed with indictments;
      • the Clerk also does not have the government’s discovery and cannot
           provide copies of it, review it, or update it;
      • there is a filed audio recording, but not a typed transcript of the
           arraignment on the Second Superseding Indictment; and
      • Dante Williams’ PSI has not been filed: Except upon special request, a
           defendant’s criminal history is not researched and calculated before a
           defendant is determined to be guilty of the crime charged, either
           because he pleaded guilty or because he was found guilty at trial.


      Accordingly,


      IT IS ORDERED:


      1)      Dante Williams’ motion for independent testing, (Filing No. 180), is
      granted. Dante Williams is responsible for contacting counsel for the
      government, in writing, to make the necessary arrangements for such
      testing. Dante Williams shall also send a copy of this written request or
      demand to the Clerk for filing on the court’s docket.


      2)      Dante Williams’ motion, (Filing No. 342), is granted in part and
      denied in part as follows:

              a.     The court will not enter an order stating Dante Williams must
              be moved to a different detention facility;
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 4 of 68 - Page ID # 1381




           b.    Dante Williams may contact the appointed standby counsel,
           Chad Wythers, and request that Mr. Wythers deliver a copy the
           audio recording of the arraignment on the Second Superseding
           Indictment and/or all evidence (other than physical evidence) to the
           Saline County Jail for Dante Williams’ review by computer, and

           i.    Any such request must be made in writing by Dante Williams,
                 with a copy sent by Dante Williams to the Clerk for filing of
                 record.

           ii.   Mr. Wythers shall file a notice with this court indicating when
                 he went to the Saline County Jail in response to Dante
                 Williams’ request(s) and for how long he was there, along with
                 a confirmation that the audio recording of the arraignment on
                 the Second Superseding Indictment and all evidence (other
                 than physical evidence) disclosed by the government were
                 saved on the laptop’s hard drive and available for Dante
                 Williams’ review.

           c.    Other than the documents attached to this order, Dante
           Williams’ request that the Clerk provide copies of documents is
           denied.


     Dated this 9th day of September, 2020.


                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 5 of 68 - Page ID # 1382

CUSTODY,INTERLOCUTORYAPPEAL,LENGTHOFTRIAL−5,PROTECTIVEORDER,TRIAL−LINCOLN
                         U.S. District Court
                  District of Nebraska (4 Lincoln)
 CRIMINAL DOCKET FOR CASE #: 4:19−cr−03011−JMG−CRZ All Defendants

Case title: USA v. Patterson et al
Magistrate judge case numbers: 4:18−mj−03182−CRZ
                                   4:19−mj−03086−CRZ

Date Filed: 01/23/2019

Assigned to: Chief Judge John M.
Gerrard
Referred to: Magistrate Judge
Cheryl R. Zwart

Defendant (1)
Tawhyne M. Patterson, Sr.             represented by Michael J. Tasset
                                                     JOHNSON, MOCK LAW FIRM − OAKLAND
                                                     P.O. Box 62
                                                     Oakland, NE 68045
                                                     (402) 685−5647
                                                     Fax: (402) 685−5648
                                                     Email: mtasset@johnsonandmock.com
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: CJA Appointment

Pending Counts                                         Disposition
18:924(j)(1) and Section 2
COMMISSION OF MURDER
WITH A FIREARM DURING A
CRIME OF VIOLENCE
(1)
18:924(j) COMMISSION OF
MURDER WITH A FIREARM
DURING A CRIME OF
VIOLENCE
(1s)
18:924(j)(1) and Section 2
COMMISSION OF MURDER
WITH A FIREARM DURING A
CRIME OF VIOLENCE
(1ss)
18:1951 & Section 2
INTERFERENCE WITH
COMMERCE BY ROBBERY
(2)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(2s)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(2ss)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 6 of 68 - Page ID # 1383

ROBBERY
(3ss)
18:924(O) FIREARMS
CONSPIRACY
(5ss)

Highest Offense Level
(Opening)
Felony

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
18:924(j) COMMISSION OF
MURDER WITH A FIREARM
DURING A CRIME OF
VIOLENCE

Assigned to: Chief Judge John M.
Gerrard
Referred to: Magistrate Judge
Cheryl R. Zwart

Defendant (2)
Damon D. Williams                  represented by Korey L. Reiman
also known as                                     REIMAN LAW FIRM
Damo                                              650 J Street
                                                  Suite 400
                                                  Lincoln, NE 68508
                                                  (402) 477−2130
                                                  Fax: (402) 476−8002
                                                  Email: reimanlaw@msn.com
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: CJA Appointment

Pending Counts                                   Disposition
18:924(j)(1) and Section 2
COMMISSION OF MURDER
WITH A FIREARM DURING A
CRIME OF VIOLENCE
(1)
18:924(j) COMMISSION OF
MURDER WITH A FIREARM
DURING A CRIME OF
VIOLENCE
(1s)
18:924(j)(1) and Section 2
COMMISSION OF MURDER
WITH A FIREARM DURING A
CRIME OF VIOLENCE
(1ss)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 7 of 68 - Page ID # 1384

18:1951 & Section 2
INTERFERENCE WITH
COMMERCE BY ROBBERY
(2)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(2s)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(2ss)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(3ss)
18:924(O) FIREARMS
CONSPIRACY
(5ss)

Highest Offense Level (Opening)
Felony

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                       Disposition
18:924(j) COMMISSION OF
MURDER WITH A FIREARM
DURING A CRIME OF
VIOLENCE

Assigned to: Chief Judge John M.
Gerrard
Referred to: Magistrate Judge
Cheryl R. Zwart

Defendant (3)
Dante D. Williams                  represented by Dante D. Williams
                                                  30930−047
                                                  CJ−SALINE, Saline County Law Enforcement
                                                  Center
                                                  Address Updated 07/13/2020
                                                  P.O. Box 911
                                                  Inmate Mail
                                                  Wilber, NE 68465
                                                  PRO SE

                                                Chad J. Wythers
                                                WYTHERS LAW FIRM
                                                129 North 5th Street
                                                Seward, NE 68434
                                                402−643−3639
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 8 of 68 - Page ID # 1385

                                           Email: chad@chadwytherslaw.com
                                           ATTORNEY TO BE NOTICED
                                           Designation: Standby Counsel, CJA Appointment

Pending Counts                             Disposition
18:924(j)(1) and Section 2
COMMISSION OF MURDER
WITH A FIREARM DURING A
CRIME OF VIOLENCE
(1)
18:924(j) COMMISSION OF
MURDER WITH A FIREARM
DURING A CRIME OF
VIOLENCE
(1s)
18:924(j)(1) and Section 2
COMMISSION OF MURDER
WITH A FIREARM DURING A
CRIME OF VIOLENCE
(1ss)
18:1951 & Section 2
INTERFERENCE WITH
COMMERCE BY ROBBERY
(2)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(2s)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(2ss)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(3ss)

Highest Offense Level (Opening)
Felony

Terminated Counts                          Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                 Disposition
18:924(j) COMMISSION OF
MURDER WITH A FIREARM
DURING A CRIME OF
VIOLENCE

Assigned to: Chief Judge John M.
Gerrard
Referred to: Magistrate Judge
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 9 of 68 - Page ID # 1386

Cheryl R. Zwart

Defendant (4)
Ira Morrow                         represented by Nancy K. Peterson
                                                  PETERSON LAW FIRM
                                                  330 South 10th Street
                                                  Suite 200
                                                  Lincoln, NE 68508
                                                  (402) 477−9192
                                                  Fax: (402) 441−0007
                                                  Email: nancy@nkpetersonlaw.com
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: CJA Appointment

Pending Counts                                   Disposition
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(2)
18:1951 and 2 INTERFERENCE
WITH COMMERCE BY
ROBBERY
(2s)
18:924(O) FIREARMS
CONSPIRACY
(5s)

Highest Offense Level (Opening)
Felony

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                       Disposition
None

Assigned to: Chief Judge John M.
Gerrard
Referred to: Magistrate Judge
Cheryl R. Zwart
Appeals court case number:
20−2635 USCA−8th Circuit

Defendant (5)
William Boothe, III                represented by James K. McGough
also known as                                     MCGOUGH LAW FIRM
Uncle Bill                                        11920 Burt Street
                                                  Suite 100
                                                  P.O. Box 540186
                                                  Omaha, NE 68154
                                                  (402) 614−8655
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 10 of 68 - Page ID # 1387

                                                    Fax: (402) 884−6302
                                                    Email: jmcgough@mcgoughlaw.com
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: CJA Appointment

 Pending Counts                                     Disposition
 18:1951 and 2 INTERFERENCE
 WITH COMMERCE BY
 ROBBERY
 (3)
 18:3 ACCESSORY AFTER THE
 FACT
 (4)
 18:924(O) FIREARMS
 CONSPIRACY
 (5)

 Highest Offense Level (Opening)
 Felony

 Terminated Counts                                  Disposition
 None

 Highest Offense Level
 (Terminated)
 None

 Complaints                                         Disposition
 18:3 ACCESSORY AFTER THE
 FACT


 Plaintiff
 USA                                           represented by Lesley A. Woods
                                                              U.S. ATTORNEY'S OFFICE − LINCOLN
                                                              100 Centennial Mall North
                                                              Suite 487, Federal Building
                                                              Lincoln, NE 68508−3865
                                                              (402) 437−5241
                                                              Fax: (402) 437−5390
                                                              Email: lesley.woods@usdoj.gov
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Assistant U.S. Attorney

  Date Filed    #    Docket Text
  12/27/2018      1 COMPLAINT signed by Magistrate Judge Cheryl R. Zwart as to defendants Tawhyne
                    M. Patterson, Sr., Damon D. Williams, and Dante D. Williams. (KLF) Modified on
                    12/28/2018 to restrict per unseal memo. ACCESS TO THE PDF DOCUMENT IS
                    RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                    THE E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL
                    PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                    CASES MAY ACCESS THIS DOCUMENT. (LKO). [4:18−mj−03182−CRZ]
                    (Entered: 12/27/2018)
  12/27/2018      2 CRIMINAL COVER SHEET as to defendants Tawhyne M. Patterson, Sr., Damon D.
                    Williams, and Dante D. Williams. ACCESS TO THE PDF DOCUMENT IS
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 11 of 68 - Page ID # 1388

                    RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                    THE E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL
                    PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                    CASES MAY ACCESS THIS DOCUMENT. (KLF) [4:18−mj−03182−CRZ]
                    (Entered: 12/27/2018)
  12/27/2018    6 TEXT ORDER SETTING HEARING as to defendant Dante D. Williams. Initial
                  Appearance set for 12/28/2018 at 02:30 PM in Courtroom 2, Robert V. Denney
                  Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate Judge
                  Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart. (LKO)
                  [4:18−mj−03182−CRZ] (Entered: 12/27/2018)
  12/27/2018        Remark − Public: Case filed under seal on 12/27/18 and unsealed on 12/28/18
                    pursuant to memorandum as to defendants Tawhyne M. Patterson, Sr., Damon D.
                    Williams and Dante D. Williams. (LKO) [4:18−mj−03182−CRZ] (Entered:
                    12/28/2018)
  12/27/2018    4 TEXT ORDER SETTING HEARING as to defendant Tawhyne M. Patterson, Sr..
                  Initial Appearance set for 12/28/2018 at 02:00 PM in Courtroom 2, Robert V. Denney
                  Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate Judge
                  Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart. (LKO)
                  [4:18−mj−03182−CRZ] (Entered: 12/27/2018)
  12/27/2018    5 TEXT ORDER SETTING HEARING as to defendant Damon D. Williams. Initial
                  Appearance set for 12/28/2018 at 02:15 PM in Courtroom 2, Robert V. Denney
                  Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate Judge
                  Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart. (LKO)
                  [4:18−mj−03182−CRZ] (Entered: 12/27/2018)
  12/28/2018   10 MOTION for Writ of Habeas Corpus Ad Prosequendum by Attorney Lesley A. Woods
                  as to defendant Dante D. Williams. (LKO) [4:18−mj−03182−CRZ] (Entered:
                  12/28/2018)
  12/28/2018   11 WRIT OF HABEAS CORPUS AD PROSEQUENDUM − As requested in the
                  government's motion, (filing no. 10 ), which is hereby granted as to Dante D.
                  Williams. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                  PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                  ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                  COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                  DOCUMENT. Ordered by Magistrate Judge Cheryl R. Zwart. (E−mailed to USM
                  AND USA)(LKO) [4:18−mj−03182−CRZ] (Entered: 12/28/2018)
  12/28/2018   13 NOTICE (MEMORANDUM) TO UNSEAL MAGISTRATE CASE by Attorney
                  Lesley A. Woods as to defendants Tawhyne M. Patterson, Sr., Damon D. Williams and
                  Dante D. Williams. (LKO) [4:18−mj−03182−CRZ] (Entered: 12/28/2018)
  12/28/2018   27 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                  Zwart in Lincoln, NE on 12/28/18 as to defendant Dante D. Williams.Initial
                  Appearance on Complaint held. Appointment of counsel requested. Court appoints
                  Chad Wythers to represent defendant. Rights given. Defendant requests preliminary
                  hearing. Preliminary Hearing set 1/3/2019 at 9:00 AM in Courtroom 1, Federal
                  Building, 100 Centennial Mall North, Lincoln, NE before Magistrate Judge Cheryl R.
                  Zwart. Government's oral motion for detention is granted. Defendant is not contesting
                  detention at this time. Defendant remanded to custody of the U.S. Marshal to be
                  detained pending further order of the court. Written order for detention forthcoming.
                  Appearance for Plaintiff: Lesley Woods; For Defendant: Chad Wythers, CJA.
                  Courtroom Deputy: Lindsey Olson. Reporter: Digital Recorder. Time Start: 2:22 PM;
                  Time Stop: 2:30 PM; Time in Court: 8 Minutes. (LKO) [4:18−mj−03182−CRZ]
                  (Entered: 12/28/2018)
  12/28/2018   28     AUDIO FILE. Audio as to Defendant (3) Dante D. Williams. Court Date & Time [
                    12/28/2018 2:22:30 PM ]. File Size [ 1789 KB ]. Run Time [ 00:07:27 ]. (Initial
                    Appearance). (auto−docket). [4:18−mj−03182−CRZ] (Entered: 12/28/2018)
  12/28/2018   30 ORDER APPOINTING COUNSEL − CJA Counsel, Chad Wythers, is appointed to
                  represent the defendant in this matter as to defendant Dante D. Williams. Ordered by
                  Magistrate Judge Cheryl R. Zwart. (LKO) [4:18−mj−03182−CRZ] (Entered:
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 12 of 68 - Page ID # 1389

                    12/28/2018)
  12/28/2018   31 ORDER of Detention pending trial as to defendant Dante D. Williams. Ordered by
                  Magistrate Judge Cheryl R. Zwart. (LKO) [4:18−mj−03182−CRZ] (Entered:
                  12/28/2018)
  12/28/2018    7 MOTION for Writ of Habeas Corpus Ad Prosequendum by Attorney Lesley A. Woods
                  as to defendant Tawhyne M. Patterson, Sr. (LKO) [4:18−mj−03182−CRZ] (Entered:
                  12/28/2018)
  12/28/2018    8 WRIT OF HABEAS CORPUS AD PROSEQUENDUM − As requested in the
                  governments motion, (filing no. 7 ), which is hereby granted as to Tawhyne M.
                  Patterson Sr. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                  PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                  ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                  COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                  DOCUMENT. Ordered by Magistrate Judge Cheryl R. Zwart. (E−mailed to USM and
                  USA) (LKO) [4:18−mj−03182−CRZ] (Entered: 12/28/2018)
  12/28/2018   17 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                  Zwart in Lincoln, NE on 12/28/18 as to defendant Tawhyne M. Patterson, Sr. Initial
                  Appearance on Complaint held. Appointment of counsel requested. Court appoints
                  Federal Public Defender to represent defendant. Rights given. Defendant requests
                  preliminary hearing. Preliminary Hearing set 1/3/2019 at 9:00 AM in Courtroom 1,
                  Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate Judge
                  Cheryl R. Zwart. Government's oral motion for detention is granted. Defendant is not
                  contesting detention at this time. Defendant remanded to custody of the U.S. Marshal
                  to be detained pending further order of the court. Written order for detention
                  forthcoming. Appearance for Plaintiff: Lesley Woods; For Defendant: Jessica Milburn,
                  FPD. Courtroom Deputy: Lindsey Olson. Reporter: Digital Recorder. Time Start: 2:06
                  PM; Time Stop: 2:11 PM; Time in Court: 5 Minutes. (LKO) [4:18−mj−03182−CRZ]
                  (Entered: 12/28/2018)
  12/28/2018   18     AUDIO FILE. Audio as to Defendant (1) Tawhyne M. Patterson Sr.. Court Date &
                    Time [ 12/28/2018 2:06:57 PM ]. File Size [ 1005 KB ]. Run Time [ 00:04:11 ]. (Initial
                    Appearance). (auto−docket). [4:18−mj−03182−CRZ] (Entered: 12/28/2018)
  12/28/2018   20 ORDER APPOINTING COUNSEL − The Federal Public Defender for the District of
                  Nebraska is appointed to represent the defendant in this matter as to defendant
                  Tawhyne M. Patterson, Sr. Ordered by Magistrate Judge Cheryl R. Zwart. (LKO)
                  [4:18−mj−03182−CRZ] (Entered: 12/28/2018)
  12/28/2018   21 ORDER of Detention pending trial as to defendant Tawhyne M. Patterson, Sr. Ordered
                  by Magistrate Judge Cheryl R. Zwart. (LKO) [4:18−mj−03182−CRZ] (Entered:
                  12/28/2018)
  12/28/2018    9 MOTION for Writ of Habeas Corpus Ad Prosequendum by Attorney Lesley A. Woods
                  as to defendant Damon D. Williams. (LKO) [4:18−mj−03182−CRZ] (Entered:
                  12/28/2018)
  12/28/2018   12 WRIT OF HABEAS CORPUS AD PROSEQUENDUM − As requested in the
                  governments motion, (filing no. 9 ), which is hereby granted as to Damon D. Williams.
                  ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                  AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                  FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                  RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT.
                  Ordered by Magistrate Judge Cheryl R. Zwart. (E−mailed to USM and USA) (LKO)
                  [4:18−mj−03182−CRZ] (Entered: 12/28/2018)
  12/28/2018   22 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                  Zwart in Lincoln, NE on 12/28/18 as to defendant Damon D. Williams. Initial
                  Appearance on Complaint held. Appointment of counsel requested. Court appoints
                  Toni Leija−Wilson to represent defendant. Rights given. Defendant requests
                  preliminary hearing and detention review hearing. Detention and Preliminary
                  Hearings set 1/3/2019 at 9:00 AM in Courtroom 1, Federal Building, 100 Centennial
                  Mall North, Lincoln, NE before Magistrate Judge Cheryl R. Zwart. Government's oral
                  motion for detention is granted. Defendant is not contesting detention at this time.
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 13 of 68 - Page ID # 1390

                    Defendant remanded to custody of the U.S. Marshal to be detained pending further
                    order of the court. Written order for detention forthcoming. Appearance for Plaintiff:
                    Lesley Woods; For Defendant: Toni Leija−Wilson, CJA. Courtroom Deputy: Lindsey
                    Olson. Reporter: Digital Recorder. Time Start: 2:15 PM; Time Stop: 2:18 PM; Time in
                    Court: 3 Minutes. (LKO) [4:18−mj−03182−CRZ] (Entered: 12/28/2018)
  12/28/2018   23     AUDIO FILE. Audio as to Defendant (2) Damon D. Williams. Court Date & Time [
                    12/28/2018 2:14:58 PM ]. File Size [ 887 KB ]. Run Time [ 00:03:42 ]. (Initial
                    Appearance). (auto−docket). [4:18−mj−03182−CRZ] (Entered: 12/28/2018)
  12/28/2018   25 ORDER APPOINTING COUNSEL − CJA Counsel, Toni Leija−Wilson, is appointed
                  to represent the defendant in this matter as to defendant Damon D. Williams. Ordered
                  by Magistrate Judge Cheryl R. Zwart. (LKO) [4:18−mj−03182−CRZ] (Entered:
                  12/28/2018)
  12/28/2018   26 ORDER of Detention pending trial as to defendant Damon D. Williams. Ordered by
                  Magistrate Judge Cheryl R. Zwart. (LKO) [4:18−mj−03182−CRZ] (Entered:
                  12/28/2018)
  01/03/2019   33 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                  Zwart in Lincoln on 1/3/2019 as to defendants Tawhyne M. Patterson, Sr., Damon D.
                  Williams, and Dante D. Williams. Preliminary Hearing held. Evidence by
                  Government. Argument by Government. Defendants request time to brief closing
                  arguments. Simultaneous briefs due 1/10/2019. Defendant Damon Williams waives his
                  detention hearing. Defendants remanded to the custody of the U.S. Marshal to be
                  detained pending further order of the court. Courtroom Deputy: Jeri A. Bierbower;
                  Reporter: Digital Recorder; Appearance for Plaintiff: Lesley Woods; Appearance for
                  Defendant Patterson: Jessica Milburn, FPD; for Defendant Damon Williams: Toni
                  Leija−Wilson, CJA; for Defendant Dante Williams: Chad Wythers, CJA. Time Start:
                  9:07 AM; Time Stop: 10:00 AM; Time in Court: 53 Minutes. (JAB)
                  [4:18−mj−03182−CRZ] (Entered: 01/03/2019)
  01/03/2019   34      AUDIO FILE (12.5 MB) as to defendants Tawhyne M. Patterson, Sr., Damon D.
                    Williams, and Dante D. Williams regarding Preliminary Hearing 33 held on 1/3/2019
                    at 9:07 AM before Magistrate Judge Cheryl R. Zwart. (JAB) [4:18−mj−03182−CRZ]
                    (Entered: 01/03/2019)
  01/03/2019   35 EXHIBIT LIST as to defendants Tawhyne M. Patterson, Sr., Damon D. Williams, and
                  Dante D. Williams from hearing held on 1/3/2019 regarding Minutes, Filing 33
                  Preliminary Hearing.(JAB) [4:18−mj−03182−CRZ] (Entered: 01/03/2019)
  01/03/2019   36 WITNESS LIST as to defendants Tawhyne M. Patterson, Sr., Damon D. Williams, and
                  Dante D. Williams from hearing held on 1/3/2019 regarding Minutes, Filing 33
                  Preliminary Hearing.(JAB) [4:18−mj−03182−CRZ] (Entered: 01/03/2019)
  01/03/2019   37 NOTICE of Supplemental Brief on Interstate Commerce Under the Hobbs Act by
                  Attorney Lesley A. Woods as to defendant(s) Tawhyne M. Patterson, Sr., Damon D.
                  Williams, Dante D. Williams. (Woods, Lesley) [4:18−mj−03182−CRZ] (Entered:
                  01/03/2019)
  01/03/2019   38 BRIEF by Attorney Lesley A. Woods as to defendant(s) Tawhyne M. Patterson, Sr.,
                  Damon D. Williams, Dante D. Williams. (Woods, Lesley) [4:18−mj−03182−CRZ]
                  (Entered: 01/03/2019)
  01/07/2019   39 MOTION to Continue deadline to file Brief by Attorney Toni M. Leija−Wilson as to
                  defendant(s) Damon D. Williams. (Leija−Wilson, Toni) [4:18−mj−03182−CRZ]
                  (Entered: 01/07/2019)
  01/07/2019   40 TEXT ORDER granting 39 Motion to Continue.
                  Damon Williams' post−preliminary hearing brief shall be filed on or before January
                  15, 2019.
                  Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart, Cheryl)
                  [4:18−mj−03182−CRZ] (Entered: 01/07/2019)
  01/08/2019   41 MOTION to Extend Time to File Brief by Attorney Chad J. Wythers as to defendant(s)
                  Dante D. Williams. (Wythers, Chad) [4:18−mj−03182−CRZ] (Entered: 01/08/2019)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 14 of 68 - Page ID # 1391

  01/08/2019   42 TEXT ORDER granting 41 Motion to Extend as to Dante D. Williams. Dante
                  Williams' post−preliminary hearing brief shall be filed on or before January 16, 2019.
                  Ordered by Magistrate Judge Cheryl R. Zwart.( Zwart, Cheryl)
                  [4:18−mj−03182−CRZ] (Entered: 01/08/2019)
  01/09/2019   43 MOTION to Continue Brief Deadline by Attorney Jessica L. Milburn as to
                  defendant(s) Tawhyne M. Patterson, Sr.. (Milburn, Jessica) [4:18−mj−03182−CRZ]
                  (Entered: 01/09/2019)
  01/09/2019   44 TEXT ORDER granting 43 Motion to Continue.
                  Defendant Patterson's post−preliminary hearing brief shall be filed on or before
                  January 16, 2019.
                  Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart, Cheryl)
                  [4:18−mj−03182−CRZ] (Entered: 01/09/2019)
  01/15/2019   45 BRIEF in opposition to Government's Brief and in support of Defendant's Oral
                  Argument by Attorney Toni M. Leija−Wilson as to defendant(s) Damon D. Williams.
                  (Leija−Wilson, Toni) [4:18−mj−03182−CRZ] (Entered: 01/15/2019)
  01/16/2019   46 BRIEF in opposition to Finding of Probable Cause by Attorney Jessica L. Milburn as
                  to defendant(s) Tawhyne M. Patterson, Sr.. (Milburn, Jessica) [4:18−mj−03182−CRZ]
                  (Entered: 01/16/2019)
  01/18/2019   48 ARREST WARRANT RETURNED EXECUTED as to defendant Dante D. Williams.
                  ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                  AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                  FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                  RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT.
                  (KLF) [4:18−mj−03182−CRZ] (Entered: 01/18/2019)
  01/18/2019   47 ARREST WARRANT RETURNED EXECUTED as to defendant Tawhyne M.
                  Patterson, Sr. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                  PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                  ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                  COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                  DOCUMENT. (KLF) [4:18−mj−03182−CRZ] (Entered: 01/18/2019)
  01/18/2019   49 ARREST WARRANT RETURNED EXECUTED as to defendant Damon D.
                  Williams. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                  PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                  ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                  COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                  DOCUMENT. (KLF) [4:18−mj−03182−CRZ] (Entered: 01/18/2019)
  01/23/2019   50 PART 1 OF 2 − INDICTMENT with foreperson's signature redacted pursuant to the
                  E−Government Act as to defendants Tawhyne M. Patterson, Damon D. Williams, and
                  Dante D. Williams. (LKO) (Entered: 01/24/2019)
  01/23/2019   51 PART 2 OF 2 − FOREPERSON'S SIGNATURE PAGE regarding Indictment 50 as to
                  defendants Tawhyne M. Patterson, Damon D. Williams, and Dante D. Williams.
                  ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                  AND THE COURT PURSUANT TO FEDERAL RULE OF CRIMINAL
                  PROCEDURE 49.1(e). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                  CASES MAY ACCESS THIS DOCUMENT. (LKO) (Entered: 01/24/2019)
  01/23/2019   52 CRIMINAL COVER SHEET as to defendants Tawhyne M. Patterson, Damon D.
                  Williams, and Dante D. Williams. ACCESS TO THE PDF DOCUMENT IS
                  RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                  THE E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL
                  PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                  CASES MAY ACCESS THIS DOCUMENT. (LKO) (Entered: 01/24/2019)
  01/24/2019   53 NOTICE OF ATTORNEY APPEARANCE by Attorney Jessica L. Milburn as to
                  defendant(s) Tawhyne M. Patterson, Sr.. (Milburn, Jessica) (Entered: 01/24/2019)
  01/24/2019   54 TEXT ORDER SETTING HEARING as to defendant Tawhyne M. Patterson, Sr.
                  Initial Appearance set for 1/28/2019 at 10:15 AM in Courtroom 2, Robert V.
                  Denney Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 15 of 68 - Page ID # 1392

                    Judge Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB)
                    (Entered: 01/24/2019)
  01/24/2019   55 TEXT ORDER SETTING HEARING as to defendant Damon D. Williams. Initial
                  Appearance set for 1/31/2019 at 12:30 PM Courtroom 1 (Special Proceedings),
                  Roman L. Hruska Federal Courthouse, 111 South 18th Plz, Omaha, NE before
                  Magistrate Judge Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart.
                  (JAB) (Entered: 01/24/2019)
  01/24/2019   56 TEXT ORDER SETTING HEARING as to defendant Dante D. Williams. Initial
                  Appearance set for 2/12/2019 at 01:45 PM in Courtroom 2, Robert V. Denney
                  Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate Judge
                  Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered:
                  01/24/2019)
  01/28/2019   57 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                  Zwart in Lincoln on 1/28/2019 as to defendant Tawhyne M. Patterson, Sr. Initial
                  Appearance on Indictment held. Counsel previously appointed in case 4:18mj3182 and
                  remains appointed. Arraignment on Indictment held. Not guilty plea entered. Trial set
                  4/1/2019 before Judge Gerrard. Pretrial motions to be filed by 2/27/2019. Counsel to
                  comply with local rules regarding discovery. Joint progression order to be issued.
                  Detention previously addressed, no reason to readdress. Defendant remanded to the
                  custody of the U.S. Marshal to be detained pending further order of the court.
                  Appearance for Plaintiff: Lesley Woods; For Defendant: Jessica Milburn, FPD.
                  Courtroom Deputy: Jeri Bierbower. Reporter: Digital Recorder. Time Start: 10:14
                  AM; Time Stop: 10:19 AM; Time in Court: 5 Minutes. (JAB) (Entered: 01/28/2019)
  01/28/2019   58      AUDIO FILE. Audio as to Defendant (1) Tawhyne M. Patterson Sr.. Court Date &
                    Time [ 01/28/2019 10:13:54 AM ]. File Size [ 1184 KB ]. Run Time [ 00:04:56 ].
                    (Initial Appearance). (auto−docket). (Entered: 01/28/2019)
  01/30/2019   59 TEXT ORDER RESCHEDULING COURTROOM LOCATION as to defendant
                  Damon D. Williams. Initial Appearance set for 1/31/2019 at 12:30 PM in Courtroom
                  5, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha, NE before
                  Magistrate Judge Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart.
                  (JAB) (Entered: 01/30/2019)
  01/31/2019   60 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                  Zwart in Omaha on 1/31/2019 as to defendant Damon D. Williams. Initial Appearance
                  on Indictment held. Counsel previously appointed in case 4:18mj3182 and remains
                  appointed. Arraignment on Indictment held. Not guilty plea entered. Trial set 4/1/2019
                  before Judge Gerrard in Lincoln. Pretrial motions to be filed by 3/4/2019. Counsel to
                  comply with local rules regarding discovery. Joint progression order to be issued.
                  Detention previously addressed, no reason to readdress. Defendant remanded to the
                  custody of the U.S. Marshal to be detained pending further order of the court.
                  Appearance for Plaintiff: Lesley A. Woods; For Defendant: Toni M. Leija−Wilson,
                  CJA. Courtroom Deputy: Mary Beth McFarland. Reporter: Digital Recorder. Time
                  Start: 12:28 PM; Time Stop: 12:33 PM; Time in Court: 5 Minutes. (MBM) (Entered:
                  01/31/2019)
  01/31/2019   61      AUDIO FILE. Audio as to Defendant (2) Damon D. Williams. Court Date & Time [
                    1/31/2019 12:28:29 PM ]. File Size [ 1201 KB ]. Run Time [ 00:05:00 ].
                    (Arraignment). (auto−docket). (Entered: 01/31/2019)
  01/31/2019   62 JOINT ORDER FOR PROGRESSION OF A CRIMINAL CASE as to defendants
                  Tawhyne M. Patterson, Sr. and Damon D. Williams:
                  a) Rule 16 discovery due within 14 days.
                  b) Pretrial Motion Deadline set for 3/4/2019.
                  c) 5−day Jury Trial set for 4/1/2019 at 09:00 AM in Courtroom 1, Federal Building,
                  100 Centennial Mall North, Lincoln, NE before Chief Judge John M. Gerrard.
                  Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 01/31/2019)
  02/12/2019   63 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                  Zwart in Lincoln on 2/12/2019 as to defendant Dante D. Williams. Initial Appearance
                  on Indictment held. Counsel previously appointed in case 4:18mj3182 and remains
                  appointed. Arraignment on Indictment held. After recess, not guilty plea entered by
                  Court. Defendant stands mute. Trial set 4/1/2019 before Judge Gerrard. Pretrial
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 16 of 68 - Page ID # 1393

                    motions to be filed by 3/4/2019. Counsel to comply with local rules regarding
                    discovery. Progression order to be issued. Detention previously addressed, no reason
                    to readdress. Defendant remanded to the custody of the U.S. Marshal to be detained
                    pending further order of the court. Appearance for Plaintiff: Lesley Woods; For
                    Defendant: Chad Wythers, CJA. Courtroom Deputy: Jeri Bierbower. Reporter: Digital
                    Recorder. Time Start: 1:48 − 1:58 PM; Time Stop: 2:23 − 2:27 PM; Time in Court: 14
                    Minutes. (JAB) Modified on 2/12/2019 to reflect defendant stands mute. (JAB)
                    (Entered: 02/12/2019)
  02/12/2019   64     AUDIO FILE. Audio as to Defendant (3) Dante D. Williams. Court Date & Time [
                    02/12/2019 1:48:29 PM ]. File Size [ 2223 KB ]. Run Time [ 00:09:16 ]. (Initial
                    Appearance part 1). (auto−docket). (Entered: 02/12/2019)
  02/12/2019   65     AUDIO FILE. Audio as to Defendant (3) Dante D. Williams. Court Date & Time [
                    02/12/2019 2:23:31 PM ]. File Size [ 805 KB ]. Run Time [ 00:03:21 ]. (Initial
                    Appearance part 2). (auto−docket). (Entered: 02/12/2019)
  02/12/2019   66 ORDER FOR PROGRESSION OF A CRIMINAL CASE as to defendant Dante D.
                  Williams:
                  a) Rule 16 discovery due within 14 days.
                  b) Pretrial Motion Deadline set for 3/4/2019.
                  c) 5−day Jury Trial set for 4/1/2019 at 09:00 AM in Courtroom 1, Federal Building,
                  100 Centennial Mall North, Lincoln, NE before Chief Judge John M. Gerrard.
                  Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 02/12/2019)
  02/13/2019   67 MOTION for Protective Order by Attorney Lesley A. Woods as to defendant(s)
                  Tawhyne M. Patterson, Sr., Damon D. Williams, Dante D. Williams. (Woods, Lesley)
                  (Entered: 02/13/2019)
  02/13/2019   68 ORDER granting 67 Motion for Protective Order as to Tawhyne M. Patterson Sr.,
                  Damon D. Williams, and Dante D. Williams.
                  Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart, Cheryl) (Entered: 02/13/2019)
  02/15/2019   69 MOTION to Continue Deadlines and to Certify Case as Unusual and Complex by
                  Attorney Jessica L. Milburn as to defendant(s) Tawhyne M. Patterson, Sr.. (Milburn,
                  Jessica) (Entered: 02/15/2019)
  02/15/2019   70 MOTION to Amend Order on Motion for Miscellaneous Relief 68 by Attorney Jessica
                  L. Milburn as to defendant(s) Tawhyne M. Patterson, Sr.. (Milburn, Jessica) (Entered:
                  02/15/2019)
  02/15/2019   71 AMENDED PROTECTIVE ORDER granting 70 Motion to Amend.
                  Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart, Cheryl) (Entered: 02/15/2019)
  02/15/2019   72 CASE CONFERENCING INSTRUCTIONS as to defendant(s) Tawhyne M.
                  Patterson, Sr., Damon D. Williams, Dante D. Williams.
                  ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                  AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                  FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                  RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT.
                  Ordered by Magistrate Judge Cheryl R. Zwart. (Zwart, Cheryl) (Entered: 02/15/2019)
  02/15/2019   73 ORDER − Defendant Patterson's unopposed motion to continue, (Filing No. 69 ), is
                  granted. The trial setting and pretrial motion deadline are set aside. A telephonic
                  conference with the undersigned magistrate judge will be held on June 4, 2019 at
                  11:00 a.m. to discuss the status of case preparation and re−scheduling the pretrial
                  motion deadline and trial. Counsel for the government, defense counsel, and the
                  defendants shall attend the telephonic hearing. Counsel shall use the conferencing
                  instructions assigned to this case (Filing No. 72 ) to participate in the call. The Court
                  further finds that the time between today's date and June 4, 2019 shall be deemed
                  excludable time in any computation of time under the requirements of the Speedy Trial
                  Act, because this case is "unusual and complex," and is exempted from the time
                  restrictions of the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(B)(ii) as to defendants
                  Tawhyne M. Patterson, Sr., Damon D. Williams, and Dante D. Williams. Ordered by
                  Magistrate Judge Cheryl R. Zwart. (LKO) (Entered: 02/15/2019)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 17 of 68 - Page ID # 1394

  02/20/2019   74 NOTICE OF ATTORNEY APPEARANCE by Attorney David R. Stickman as to
                  defendant(s) Tawhyne M. Patterson, Sr.. (Stickman, David) (Entered: 02/20/2019)
  02/21/2019   77 NOTICE OF ATTORNEY APPEARANCE by Attorney Lance D. Sandage as to
                  defendant(s) Tawhyne M. Patterson, Sr.. (Sandage, Lance) (Entered: 02/21/2019)
  04/17/2019   80 PART 1 OF 2 − SUPERSEDING INDICTMENT with foreperson's signature redacted
                  pursuant to the E−Government Act as to defendants Tawhyne M. Patterson, Sr.,
                  Damon D. Williams, Dante D. Williams and Ira Morrow. (LKO) Modified on
                  4/18/2019 to unseal per memo (LKO). (Entered: 04/17/2019)
  04/17/2019   81 PART 2 OF 2 − FOREPERSON'S SIGNATURE PAGE regarding Superseding
                  Indictment (Sealed) 80 as to defendants Tawhyne M. Patterson, Sr., Damon D.
                  Williams, Dante D. Williams and Ira Morrow. ACCESS TO THE PDF DOCUMENT
                  IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                  FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(e). ALL COUNSEL OF
                  RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT.
                  (LKO) (Entered: 04/17/2019)
  04/17/2019   82 CRIMINAL COVER SHEET as to defendants Tawhyne M. Patterson, Sr., Damon D.
                  Williams, Dante D. Williams and Ira Morrow. ACCESS TO THE PDF DOCUMENT
                  IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                  THE E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL
                  PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                  CASES MAY ACCESS THIS DOCUMENT. (LKO) (Entered: 04/17/2019)
  04/18/2019   84 NOTICE (MEMORANDUM) TO UNSEAL SUPERSEDING INDICTMENT 80 by
                  Attorney Lesley A. Woods as to defendants Tawhyne M. Patterson, Sr., Damon D.
                  Williams, Dante D. Williams and Ira Morrow. (LKO) (Entered: 04/18/2019)
  04/18/2019   85 TEXT ORDER SETTING HEARING as to defendant Ira Morrow. Initial
                  Appearance set for 4/18/2019 at 03:15 PM in Courtroom 2, Robert V. Denney
                  Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate Judge
                  Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered:
                  04/18/2019)
  04/18/2019   87 ARREST WARRANT RETURNED EXECUTED as to defendant Ira Morrow.
                  ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                  AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                  FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                  RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT.
                  (LKO) (Entered: 04/18/2019)
  04/18/2019   88 NOTICE OF ATTORNEY APPEARANCE by Attorney Nancy K. Peterson as to
                  defendant(s) Ira Morrow. (Peterson, Nancy) (Entered: 04/18/2019)
  04/18/2019   89 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                  Zwart in Lincoln on 4/18/2019 as to defendant Ira Morrow. Initial Appearance on
                  Superseding Indictment held. Appointment of counsel requested. Court appoints CJA
                  Panel attorney to represent defendant. Arraignment on Superseding Indictment held.
                  Not guilty plea entered. Counsel to comply with local rules regarding discovery. Trial
                  will not be set at this time. Telephonic status conference set for 6/4/2019 at 2:30 PM
                  before Magistrate Judge Cheryl R. Zwart to discuss the status of case preparation and
                  scheduling the pretrial motion deadline and trial. Counsel shall use the conferencing
                  instructions assigned to this case (Filing No. 72 ) to participate in the call.
                  Government's motion for detention is granted. Defendant is not contesting detention at
                  this time. The Court further finds that the time between today's date and June 4, 2019
                  shall be deemed excludable time in any computation of time under the requirements of
                  the Speedy Trial Act, because this case is "unusual and complex," and is exempted
                  from the time restrictions of the Speedy Trial Act. Defendant remanded to the custody
                  of the U.S. Marshal to be detained pending further order of the court. Written order of
                  detention forthcoming. Appearance for Plaintiff: Lesley A. Woods; For Defendant:
                  Nancy K. Peterson, CJA. Courtroom Deputy: Jeri Bierbower. Reporter: Digital
                  Recorder. Time Start: 3:40 PM; Time Stop: 3:47 PM; Time in Court: 7 Minutes. (JAB)
                  (Entered: 04/18/2019)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 18 of 68 - Page ID # 1395

  04/18/2019    90     AUDIO FILE. Audio as to Defendant (4) Ira Morrow. Court Date & Time [
                     04/18/2019 3:40:51 PM ]. File Size [ 1477 KB ]. Run Time [ 00:06:09 ]. (Initial
                     Appearance). (auto−docket). (Entered: 04/18/2019)
  04/18/2019    92 ORDER APPOINTING COUNSEL − CJA Counsel, Nancy K. Peterson, is appointed
                   to represent the defendant in this matter as to defendant Ira Morrow. Ordered by
                   Magistrate Judge Cheryl R. Zwart. (LKO) (Entered: 04/19/2019)
  04/19/2019    93 ORDER of Detention pending trial as to defendant Ira Morrow. Ordered by Magistrate
                   Judge Cheryl R. Zwart. (JAB) (Entered: 04/22/2019)
  04/22/2019    94 AMENDED ORDER regarding progression as to defendants Tawhyne M. Patterson,
                   Sr., Damon D. Williams, Dante D. Williams, and Ira Morrow.
                   1) A trial date will not be set at this time. Instead, a status conference will be held
                   before the undersigned magistrate judge at 11:00 a.m. on June 4, 2019 by telephone.
                   All participants shall use the conferencing information provided by the court, (see
                   Filing No. 72), to participate in the call to discuss case progression and a potential trial
                   setting. Counsel for the parties shall be present on the call.
                   2) On or before May 2, 2019, counsel shall confer and exchange discovery in
                   accordance with NECrimR 16.1 and Fed.R.Crim.P. 16. Counsel shall disclose
                   discovery as it becomes available and the United States Attorney shall disclose Brady
                   v. Maryland (and its progeny) material as soon as practicable.
                   3) The court finds that the time between February 15, 2019 and June 4, 2019 is
                   excluded in any computation of time under the Speedy Trial Act because this case is
                   "unusual and complex," and is exempted from the time restrictions of that Act, 18
                   U.S.C. 3161(h)(7)(B)(ii)i. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB)
                   (Entered: 04/22/2019)
  04/29/2019    97 NOTICE OF ATTORNEY APPEARANCE by Attorney W. Brian Gaddy as to
                   defendant(s) Damon D. Williams. (Gaddy, W.) (Entered: 04/29/2019)
  05/06/2019    98 WAIVER of Initial Appearance on Superseding Indictment by Attorney Jessica L.
                   Milburn as to defendant(s) Tawhyne M. Patterson, Sr.. (Milburn, Jessica) (Entered:
                   05/06/2019)
  05/08/2019    99 WAIVER of Initial Appearance on Superseding Indictment by Attorney Toni M.
                   Leija−Wilson as to defendant(s) Damon D. Williams. (Leija−Wilson, Toni) (Entered:
                   05/08/2019)
  05/10/2019   100 TEXT ORDER regarding Waivers 98 and 99 as to defendants Tawhyne M. Patterson,
                   Sr. and Damon D. Williams. The Defendants' waivers of initial appearance are
                   knowingly, intelligently, and voluntarily entered and are hereby accepted and
                   approved. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 05/10/2019)
  05/15/2019   101 NOTICE OF ATTORNEY APPEARANCE by Attorney Hannah E. Carroll−Altman as
                   to defendant(s) Dante D. Williams. (Carroll−Altman, Hannah) (Entered: 05/15/2019)
  05/15/2019   103 NOTICE of Intent Not to Seek the Death Penalty by Attorney Lesley A. Woods as to
                   defendant(s) Tawhyne M. Patterson, Sr., Damon D. Williams, Dante D. Williams.
                   (Woods, Lesley) (Entered: 05/15/2019)
  05/23/2019   105 MOTION to Withdraw as Attorney by Attorney Lance D. Sandage as to defendant(s)
                   Tawhyne M. Patterson, Sr.. (Sandage, Lance) (Entered: 05/23/2019)
  05/23/2019   106 ORDER that the motion to withdraw filed by Lance D. Sandage, as counsel of record
                   for Defendant, (Filing No. 105 ), is granted. The clerk shall terminate CM/ECF
                   electronic notifications to Lance D. Sandage for this case as to defendant Tawhyne M.
                   Patterson Sr.. Ordered by Magistrate Judge Cheryl R. Zwart. (LAC) (Entered:
                   05/23/2019)
  05/23/2019   107 MOTION to Withdraw as Attorney by Attorney James A. Castle as to defendant(s)
                   Dante D. Williams. (Castle, James) (Entered: 05/23/2019)
  05/24/2019   108 ORDER as to defendant Dante D. Williams. The motion to withdraw filed by James A.
                   Castle, as counsel of record for Defendant, (Filing No. 107 ), is granted. The clerk
                   shall terminate CM/ECF electronic notifications to James A. Castle for this case.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (CS) (Entered: 05/24/2019)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 19 of 68 - Page ID # 1396

  06/03/2019   109 MOTION to Withdraw as Attorney by Attorney W. Brian Gaddy as to defendant(s)
                   Damon D. Williams. (Gaddy, W.) (Entered: 06/03/2019)
  06/04/2019   110 ORDER − Defendant Morrow's anticipated motion to sever shall be filed on or before
                   July 10, 2019. A telephonic conference with the undersigned magistrate judge will be
                   held on October 4, 2019 at 9:00 a.m. to discuss further case progression, the pretrial
                   motion deadline, and a trial setting. Counsel shall use the conferencing instructions
                   assigned to this case, (see Filing No. 72 ), to participate in the call as to defendants
                   Tawhyne M. Patterson, Sr., Damon D. Williams, Dante D. Williams, and Ira Morrow.
                   The time between todays date and October 4, 2019 shall be deemed excludable time in
                   any computation of time under the requirements of the Speedy Trial Act, because this
                   remains "unusual and complex," and is exempted from the time restrictions of the
                   Speedy Trial Act, 18 U.S.C. 3161(h)(7)(B)(ii). Ordered by Magistrate Judge Cheryl R.
                   Zwart. (LKO) (Entered: 06/04/2019)
  06/04/2019   111     AUDIO FILE. Audio as to Defendant (1) Tawhyne M. Patterson Sr., Defendant (2)
                     Damon D. Williams, Defendant (3) Dante D. Williams, Defendant (4) Ira Morrow.
                     Court Date & Time [ 6/4/2019 11:37:02 AM ]. File Size [ 4127 KB ]. Run Time [
                     00:17:12 ]. (Telephon (Entered: 06/04/2019)
  06/05/2019   112 ORDER − that the motion to withdraw filed by W. Brian Gaddy, as counsel of record
                   for Defendant Damon D. Williams, (Filing No. 109 ), is granted. Ordered by
                   Magistrate Judge Cheryl R. Zwart. (LKO) (Entered: 06/05/2019)
  07/10/2019   113 MOTION to Sever by Attorney Nancy K. Peterson as to defendant(s) Ira Morrow.
                   (Peterson, Nancy) (Entered: 07/10/2019)
  07/10/2019   114 BRIEF in support of MOTION to Sever 113 by Attorney Nancy K. Peterson as to
                   defendant(s) Ira Morrow. (Peterson, Nancy) (Entered: 07/10/2019)
  07/11/2019   115 UNOPPOSED MOTION to Extend Deadline to file Response by Attorney Lesley A.
                   Woods as to defendant(s) Ira Morrow. (Woods, Lesley) (Entered: 07/11/2019)
  07/11/2019   116 TEXT ORDER granting 115 Motion to Extend. The government's response to the
                   Motion to Sever 113 shall be filed on or before July 26, 2019.
                   Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart, Cheryl) (Entered: 07/11/2019)
  07/23/2019     1 COMPLAINT signed by Magistrate Judge Cheryl R. Zwart as to defendant William
                   Boothe, III. (Attachments:
                   # 1 RESTRICTED Affidavit) ACCESS TO THE AFFIDAVIT IS RESTRICTED TO
                   CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                   E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE
                   49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY
                   ACCESS THIS DOCUMENT. (JAB) Modified on 7/24/2019 to unseal. (JAB)
                   [4:19−mj−03086−CRZ] (Entered: 07/23/2019)
  07/23/2019     2 CRIMINAL COVER SHEET as to defendant William Boothe, III. ACCESS TO THE
                   PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE
                   COURT PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE
                   OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. (JAB)
                   [4:19−mj−03086−CRZ] (Entered: 07/23/2019)
  07/23/2019         Remark − Public: Case filed under seal on 7/23/2019 and unsealed on 7/24/2019
                     pursuant to memorandum as to defendant William Boothe, III. (JAB)
                     [4:19−mj−03086−CRZ] (Entered: 07/24/2019)
  07/24/2019     4 NOTICE (MEMORANDUM) TO UNSEAL MAGISTRATE CASE by Attorney
                   Lesley A. Woods as to defendant William Boothe, III. (JAB) [4:19−mj−03086−CRZ]
                   (Entered: 07/24/2019)
  07/24/2019     5 TEXT ORDER SETTING HEARING as to defendant William Boothe, III. Initial
                   Appearance set for 7/24/2019 at 03:30 PM in Courtroom 2, Robert V. Denney
                   Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate Judge
                   Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB)
                   [4:19−mj−03086−CRZ] (Entered: 07/24/2019)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 20 of 68 - Page ID # 1397

  07/24/2019     6 TEXT ORDER RESCHEDULING HEARING as to defendant William Boothe, III.
                   Pursuant to a medical emergency, the Initial Appearance is reset for 7/25/2019 at
                   02:15 PM in Courtroom 2, Robert V. Denney Federal Building, 100 Centennial Mall
                   North, Lincoln, NE before Magistrate Judge Cheryl R. Zwart. Ordered by Magistrate
                   Judge Cheryl R. Zwart. (JAB) [4:19−mj−03086−CRZ] (Entered: 07/24/2019)
  07/25/2019     8 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 7/25/2019 as to defendant William Boothe, III. Initial Appearance
                   on Complaint held. Defendant has seen a copy of the Complaint. Appointment of
                   counsel requested. Court appoints CJA Panel attorney to represent defendant. Rights
                   reviewed. Detention hearing waived, government does not oppose release on
                   conditions. Defendant released on conditions, order forthcoming. Telephonic Status
                   Conference set 10/4/2019 at 9:00 AM before Magistrate Judge Cheryl R. Zwart.
                   Courtroom Deputy: Jeri A. Bierbower. Reporter: Digital Recorder. Appearance for
                   Plaintiff: Lesley A. Woods; For Defendant: James K. McGough, CJA. Time Start:
                   2:25 PM; Time Stop: 2:36 PM; Time in Court: 11 Minutes. (JAB)
                   [4:19−mj−03086−CRZ] (Entered: 07/25/2019)
  07/25/2019     9     AUDIO FILE. Audio as to Defendant (1) William Boothe III. Court Date & Time [
                     07/25/2019 2:25:51 PM ]. File Size [ 2398 KB ]. Run Time [ 00:09:59 ]. (Initial
                     Appearance). (auto−docket). [4:19−mj−03086−CRZ] (Entered: 07/25/2019)
  07/25/2019    10 NOTICE OF ATTORNEY APPEARANCE by Attorney James K. McGough as to
                   defendant(s) William Boothe, III. (McGough, James) [4:19−mj−03086−CRZ]
                   (Entered: 07/25/2019)
  07/25/2019    12 ORDER APPOINTING COUNSEL − CJA Counsel is appointed to represent the
                   defendant in this matter as to defendant William Boothe, III. Ordered by Magistrate
                   Judge Cheryl R. Zwart. (JAB) [4:19−mj−03086−CRZ] (Entered: 07/25/2019)
  07/25/2019    13 ORDER SETTING CONDITIONS OF RELEASE as to defendant William Boothe,
                   III. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                   PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                   ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                   COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                   DOCUMENT. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB)
                   [4:19−mj−03086−CRZ] (Entered: 07/25/2019)
  07/26/2019   117 MOTION to Restrict pursuant to the E−Government Act by Attorney Lesley A.
                   Woods as to defendant(s) Ira Morrow. (Woods, Lesley) (Entered: 07/26/2019)
  07/26/2019   118 RESTRICTED DOCUMENT Brief in Response to Motion to Sever regarding
                   MOTION to Restrict pursuant to the E−Government Act 117 ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT
                   PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE OF
                   CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. − by Attorney
                   Lesley A. Woods as to defendant(s) Ira Morrow. (Woods, Lesley) (Entered:
                   07/26/2019)
  07/26/2019   119 RESTRICTED DOCUMENT Index regarding MOTION to Restrict pursuant to the
                   E−Government Act 117 ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO
                   CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                   E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE
                   49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY
                   ACCESS THIS DOCUMENT. − by Attorney Lesley A. Woods as to defendant(s) Ira
                   Morrow. (Attachments:
                   # 1 Exhibit 1)(Woods, Lesley) (Entered: 07/26/2019)
  07/26/2019    14 ARREST WARRANT RETURNED EXECUTED as to defendant William Boothe,
                   III. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                   PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                   ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                   COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                   DOCUMENT. (LAC) [4:19−mj−03086−CRZ] (Entered: 07/26/2019)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 21 of 68 - Page ID # 1398

  07/29/2019   120 TEXT ORDER granting 117 Motion to Restrict pursuant to the E−Government Act as
                   to Ira Morrow (4) Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart, Cheryl)
                   (Entered: 07/29/2019)
  08/07/2019   121 ORDER − that Defendant Ira Morrow's motion to sever, (Filing No. 113 ), is denied.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (LKO) (Entered: 08/07/2019)
  08/21/2019   122 PART 1 OF 2 SECOND SUPERSEDING INDICTMENT with foreperson's signature
                   redacted pursuant to the E−Government Act as to defendants Tawhyne M. Patterson,
                   Sr., Damon D. Williams, Dante D. Williams, Ira Morrow, and William Boothe, III.
                   (LKO) (Entered: 08/22/2019)
  08/21/2019   123 PART 2 OF 2 − FOREPERSON'S SIGNATURE PAGE regarding Second
                   Superseding Indictment 122 as to defendants Tawhyne M. Patterson, Sr., Damon D.
                   Williams, Dante D. Williams, Ira Morrow, and William Boothe, III. ACCESS TO
                   THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE
                   COURT PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(e).
                   ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS
                   THIS DOCUMENT. (LKO) (Entered: 08/22/2019)
  08/21/2019   124 CRIMINAL COVER SHEET as to defendants Tawhyne M. Patterson, Sr., Damon D.
                   Williams, Dante D. Williams, Ira Morrow, and William Boothe, III. ACCESS TO
                   THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE
                   COURT PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE
                   OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. (LKO)
                   (Entered: 08/22/2019)
  08/22/2019         Remark − Public: Duplicate Filing Nos. due to 4:19MJ3086 being merged after case
                     opening as to defendants Tawhyne M. Patterson, Sr., Damon D. Williams, Dante D.
                     Williams, Ira Morrow, and William Boothe, III. (LKO) (Entered: 08/22/2019)
  09/13/2019   127 MOTION for Hearing by Attorney Chad J. Wythers as to defendant(s) Dante D.
                   Williams. (Wythers, Chad) (Entered: 09/13/2019)
  09/17/2019   128 ORDER − that Defendant's motion to review detention, (Filing No. 127 ), is denied as
                   to Dante D. Williams. Ordered by Magistrate Judge Cheryl R. Zwart. (LKO) (Entered:
                   09/17/2019)
  09/25/2019   129 TEXT ORDER SETTING HEARING as to defendant Dante D. Williams. Initial
                   Appearance on Second Superseding Indictment set for 10/3/2019 at 02:30 PM in
                   Courtroom 2, Robert V. Denney Federal Building, 100 Centennial Mall North,
                   Lincoln, NE before Magistrate Judge Cheryl R. Zwart. Ordered by Magistrate Judge
                   Cheryl R. Zwart. (JAB) (Entered: 09/25/2019)
  09/27/2019   130 WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT and ORDER as to
                   defendant William Boothe, III. The Defendant's waiver is hereby accepted, and
                   Defendant's not guilty plea to all counts is entered on record with the Clerk of Court.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 09/27/2019)
  09/27/2019   131 WAIVER of Personal Appearance at Arraignment by Attorney Nancy K. Peterson as
                   to defendant(s) Ira Morrow. (Peterson, Nancy) (Entered: 09/27/2019)
  09/30/2019   132 TEXT ORDER as to defendant Ira Morrow. IT IS ORDERED that Defendant's waiver
                   of arraignment, (Filing No. 131 ), is hereby accepted, and Defendant's not guilty plea
                   to all counts is entered on record with the Clerk of Court. Ordered by Magistrate Judge
                   Cheryl R. Zwart. (JAB) (Entered: 09/30/2019)
  10/03/2019   133 MOTION to Withdraw as Attorney by Attorney Jessica L. Milburn as to defendant(s)
                   Tawhyne M. Patterson, Sr.. (Milburn, Jessica) (Entered: 10/03/2019)
  10/03/2019   134 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 10/3/2019 as to defendant Dante D. Williams. Arraignment on
                   Second Superseding Indictment held. Charges read. Rights reviewed. Defendant stands
                   mute. Not guilty plea entered by court. Telephonic status hearing set 10/4/2019 at 9:00
                   a.m. to discuss case progression. On court's motion, after discussion with counsel and
                   with the defendant, defendant remanded to the Bureau of Prisons to complete a
                   competency evaluation. Appearance for Plaintiff: Matthew R. Molsen for Lesley A.
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 22 of 68 - Page ID # 1399

                     Woods; For Defendant: Chad J. Wythers, CJA. Courtroom Deputy: Jeri A. Bierbower.
                     Reporter: Digital Recorder. Time Start: 1:50 PM; Time Stop: 2:00 PM; Time in Court:
                     10 Minutes. (JAB) Modified on 10/3/2019 to update NG plea. (JAB) (Entered:
                     10/03/2019)
  10/03/2019   135     AUDIO FILE. Audio as to Defendant (3) Dante D. Williams. Court Date & Time [
                     10/3/2019 1:50:25 PM ]. File Size [ 2916 KB ]. Run Time [ 00:12:09 ]. (Arraignment
                     on Second Superseding Indictment). (auto−docket). (Entered: 10/03/2019)
  10/03/2019   141 ORAL MOTION for Competency Examination as to defendant Dante D. Williams.
                   (JAB) Modified on 10/4/2019 to correct date of request. (JAB) (Entered: 10/04/2019)
  10/04/2019   137 AMENDED CRIMINAL COVER SHEET by Attorney Lesley A. Woods as to
                   defendant Dante D. Williams. ACCESS TO THE PDF DOCUMENT IS
                   RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                   THE E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL
                   PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                   CASES MAY ACCESS THIS DOCUMENT. (JAB) (Entered: 10/04/2019)
  10/04/2019   138 MOTION to Withdraw as Attorney by Attorney Toni M. Leija−Wilson as to
                   defendant(s) Damon D. Williams. (Leija−Wilson, Toni) (Entered: 10/04/2019)
  10/04/2019   139 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 10/4/2019 as to defendants Tawhyne M. Patterson, Sr., Damon D.
                   Williams, Dante D. Williams, Ira Morrow, and William Boothe, III. Telephonic status
                   conference held. New counsel will need to be appointed for 2 of the defendants. Status
                   Conference continued to 11/14/2019 at 4:00 PM by Telephone before Magistrate
                   Judge Cheryl R. Zwart. Parties are directed to use instructions found at filing 72 for
                   participation in the conference. Time between today's date and the anticipated status
                   hearing is excluded for purposes of computing the limits under the Speedy Trial Act.
                   Appearance for Plaintiff: Lesley A. Woods; for Defendants: Jessica L. Milburn, Toni
                   M. Leija−Wilson, Chad J. Wythers, Hannah E. Carroll−Altman, Nancy K. Peterson,
                   and James K. McGough; Courtroom Deputy: Jeri Bierbower; Court Reporter: digital.
                   Time Start: 9:02 AM; Time Stop: 9:09 AM; Time in Court: 7 Minutes. (JAB)
                   (Entered: 10/04/2019)
  10/04/2019   140     AUDIO FILE (1.4 MB) as to defendants Tawhyne M. Patterson, Sr., Damon D.
                     Williams, Dante D. Williams, Ira Morrow, and William Boothe, III regarding Status
                     Conference 139 held on 10/4/2019 at 9:00 a.m. before Magistrate Judge Cheryl R.
                     Zwart. (JAB) (Entered: 10/04/2019)
  10/04/2019   142 ORDER as to defendants Tawhyne M. Patterson, Sr., Damon D. Williams, Dante D.
                   Williams, Ira Morrow, and William Boothe, III. A status conference will be held
                   before the undersigned magistrate judge at 4:00 p.m. on November 14, 2019 by
                   telephone. All participants shall use the conferencing information provided by the
                   court, (see Filing No. 72), to participate in the call to discuss case progression and a
                   potential trial setting. Counsel for the parties shall be present at the conference. The
                   time between today's date and November 14, 2019 is excluded under the Speedy Trial
                   Act. Failing to timely object to this order as provided under this court's local rules will
                   be deemed a waiver of any right to later claim the time should not have been excluded
                   under the Speedy Trial Act. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB)
                   (Entered: 10/04/2019)
  10/04/2019   143 ORDER − IT IS ORDERED: Defense counsel's motion to appoint new counsel,
                   (Filing No. 133 ), is granted. Jessica Milburn is hereby withdrawn as counsel, and shall
                   promptly notify Defendant of the entry of this order. The clerk shall delete Jessica
                   Milburn from any future ECF notifications herein. The clerk shall forward this
                   memorandum and order to the Federal Public Defender. The Federal Public Defender
                   shall forthwith provide the court with a draft appointment order (CJA Form 20)
                   bearing the name and other identifying information of the CJA Panel attorney
                   identified in accordance with the Criminal Justice Act Plan for this district. The newly
                   appointed counsel shall promptly file an entry of appearance on behalf of Defendant as
                   to Tawhyne M. Patterson Sr. Ordered by Magistrate Judge Cheryl R. Zwart. (Copy
                   mailed as directed)(TCL) (Entered: 10/04/2019)
  10/04/2019   144 ORDER − IT IS ORDERED: Defense counsel's motion to appoint new counsel,
                   (Filing No. 138 ), is granted. Toni Leija−Wilson is hereby withdrawn as counsel, and
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 23 of 68 - Page ID # 1400

                     shall promptly notify Defendant of the entry of this order. The clerk shall delete Toni
                     Leija−Wilson from any future ECF notifications herein. The clerk shall forward this
                     memorandum and order to the Federal Public Defender. The Federal Public Defender
                     shall forthwith provide the court with a draft appointment order (CJA Form 20)
                     bearing the name and other identifying information of the CJA Panel attorney
                     identified in accordance with the Criminal Justice Act Plan for this district. The newly
                     appointed counsel shall promptly file an entry of appearance on behalf of Defendant as
                     to Damon D. Williams. Ordered by Magistrate Judge Cheryl R. Zwart. (Copy mailed
                     as directed)(TCL) (Entered: 10/04/2019)
  10/04/2019   145 ORDER as to defendant Dante D. Williams. Defendant is remanded to the custody of
                   the Attorney General of the United States for mental health evaluations and testing.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (1 Certified copy to USM)(JAB)
                   (Entered: 10/04/2019)
  10/08/2019   146 TEXT ORDER SETTING HEARING as to defendant Damon D. Williams. Initial
                   Appearance on Second Superseding Indictment set for 10/16/2019 at 03:00 PM in
                   Courtroom 2, Robert V. Denney Federal Building, 100 Centennial Mall North,
                   Lincoln, NE before Magistrate Judge Cheryl R. Zwart. Ordered by Magistrate Judge
                   Cheryl R. Zwart. (JAB) (Entered: 10/08/2019)
  10/10/2019   147 WAIVER of Personal Appearance at Arraignment and ORDER as to defendant
                   Damon D. Williams. The Defendant's waiver is hereby accepted, and Defendant's not
                   guilty plea to all counts is entered on record with the Clerk of Court. Ordered by
                   Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 10/10/2019)
  10/10/2019   148 TEXT ORDER as to defendant Damon D. Williams. Pursuant to the filing of a waiver
                   of appearance at arraignment, the Initial Appearance on Second Superseding
                   Indictment set for 10/16/2019 is cancelled. Ordered by Magistrate Judge Cheryl R.
                   Zwart. (JAB) (Entered: 10/10/2019)
  10/16/2019   149 TEXT ORDER SETTING HEARING as to defendant Tawhyne M. Patterson, Sr.
                   Arraignment on Second Superseding Indictment set for 10/22/2019 03:00 PM in
                   Courtroom 2, Robert V. Denney Federal Building, 100 Centennial Mall North,
                   Lincoln, NE before Magistrate Judge Cheryl R. Zwart. Ordered by Magistrate Judge
                   Cheryl R. Zwart. (JAB) (Entered: 10/16/2019)
  10/17/2019   150 NOTICE OF ATTORNEY APPEARANCE by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 10/17/2019)
  10/22/2019   152 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 10/22/2019 as to defendant Tawhyne M. Patterson, Sr.
                   Arraignment on Second Superseding Indictment held. Rights reviewed. Not guilty plea
                   entered. Counsel to comply with local rules regarding discovery. Trial will not be set
                   at this time. Instead a telephonic status conference is set 11/14/2019 at 4:00 p.m.
                   before Judge Zwart. Counsel shall use the conferencing instructions assigned to
                   this case (Filing No. 72 ) to participate in the call. No reason to readdress detention.
                   Defendant remanded to the custody of the U.S. Marshal to be detained pending further
                   order of the court. Appearance for Plaintiff: Lesley A. Woods; For Defendant: Michael
                   J. Tasset, CJA. Courtroom Deputy: Jeri A. Bierbower. Reporter: Digital Recorder.
                   Time Start: 2:59 PM; Time Stop: 3:05 PM; Time in Court: 6 Minutes. (JAB) (Entered:
                   10/22/2019)
  10/22/2019   153     AUDIO FILE. Audio as to Defendant (1) Tawhyne M. Patterson Sr.. Court Date &
                     Time [ 10/22/2019 2:59:32 PM ]. File Size [ 1276 KB ]. Run Time [ 00:05:19 ]. (ARR
                     on Second Superseding Indictment). (auto−docket). (Entered: 10/22/2019)
  11/14/2019   154      AUDIO FILE. Audio as to Defendant (1) Tawhyne M. Patterson Sr., Defendant (2)
                     Damon D. Williams, Defendant (3) Dante D. Williams, Defendant (4) Ira Morrow,
                     Defendant (5) William Boothe III. Court Date & Time [ 11/14/2019 3:54:12 PM ]. File
                     Size [ 3061 KB (Entered: 11/14/2019)
  11/14/2019   155 ORDER − A trial date and pretrial motion deadline will not be set at this time. Instead,
                   a status conference will be held before the undersigned magistrate judge at 9:00 a.m.
                   on December 17, 2019 by telephone. All participants shall use the conferencing
                   information provided by the court to participate in the call to discuss case progression
                   and a potential trial setting. Counsel for the parties shall be present at the conference.
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 24 of 68 - Page ID # 1401

                     The Court further finds that in the interest of justice, the time between todays date and
                     December 17, 2019 shall be deemed excludable time in any computation of time under
                     the requirements of the Speedy Trial Act, because additional time is needed to review
                     discovery and confer with the defendants before setting a progression schedule to final
                     resolution. See, 18 U.S.C. 3161(h)(7) as to defendants Tawhyne M. Patterson, Sr.,
                     Damon D. Williams, Dante D. Williams, Ira Morrow, and William Boothe, III.
                     Ordered by Magistrate Judge Cheryl R. Zwart. (LKO) (Entered: 11/15/2019)
  12/17/2019   156 ORDER − As to all defendants, pretrial motions and briefs shall be filed on or before
                   March 27, 2020. As to all defendants, trial of this case is set to commence before the
                   Honorable John M. Gerrard, Chief United States District Judge, in Courtroom 1,
                   United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on April 27, 2020, or as
                   soon thereafter as the case may be called, for a duration of eight (8) trial days. Jury
                   selection will be held at commencement of trial. As to all defendants, the additional
                   time arising as a result of the granting of the motion, the time between today's date and
                   March 27, 2020, shall be deemed excludable time in any computation of time under
                   the requirements of the Speedy Trial Act, because although counsel have been duly
                   diligent, additional time is needed to adequately prepare this case for trial and failing
                   to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
                   3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as provided under this
                   court's local rules will be deemed a waiver of any right to later claim the time should
                   not have been excluded under the Speedy Trial Act as to defendants Tawhyne M.
                   Patterson, Sr., Damon D. Williams, Dante D. Williams, Ira Morrow, and William
                   Boothe, III. Ordered by Magistrate Judge Cheryl R. Zwart. (LKO) (Entered:
                   12/17/2019)
  01/15/2020   158 TEXT ORDER SETTING HEARING regarding MOTION for Competency
                   Examination 141 as to defendant Dante D. Williams. Motion Hearing set for
                   1/23/2020 at 11:00 AM in Courtroom 2, Robert V. Denney Federal Building, 100
                   Centennial Mall North, Lincoln, NE before Magistrate Judge Cheryl R. Zwart.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 01/15/2020)
  01/23/2020   159 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 1/23/2020 as to defendant Dante D. Williams. Hearing held on
                   determination of competency. Defendant rearraigned on Second Superseding
                   Indictment 122 . Based upon questioning, and Defendant's lack of participation in the
                   evaluation, Court is not fully convinced that it has enough information at this time to
                   determine if defendant is competent or not. Matter will be rescheduled once defense
                   counsel has had more time to meet with the defendant. Defendant remanded to the
                   custody of the U.S. Marshal. Courtroom Deputy: Jeri A. Bierbower. Reporter: Digital
                   Recorder. Appearance for Plaintiff: Lesley A. Woods; For Defendant: Chad J.
                   Wythers, CJA. Time Start: 11:10 AM; Time Stop: 11:25 AM; Time in Court: 15
                   Minutes. (JAB) Modified on 1/23/2020 to reference rearraignment. (JAB) (Entered:
                   01/23/2020)
  01/23/2020   160     AUDIO FILE. Audio as to Defendant (3) Dante D. Williams. Court Date & Time [
                     01/23/2020 11:10:24 AM ]. File Size [ 3282 KB ]. Run Time [ 00:13:40 ].
                     (Competency hearing). (auto−docket). (Entered: 01/23/2020)
  02/03/2020   161 RESTRICTED MOTION as to defendant Dante D. Williams. ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT
                   PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE OF
                   CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. (LKO)
                   (Entered: 02/03/2020)
  02/03/2020   162 TEXT ORDER SETTING RESTRICTED HEARING regarding RESTRICTED
                   MOTION 161 as to defendant Dante D. Williams. Motion Hearing set for 2/13/2020
                   at 01:00 PM in Courtroom 2, Robert V. Denney Federal Building, 100 Centennial
                   Mall North, Lincoln, NE before Magistrate Judge Cheryl R. Zwart. Ordered by
                   Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 02/03/2020)
  02/13/2020   163 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 2/13/2020 as to defendant Dante D. Williams. Hearing held
                   regarding restricted motion 161 . After discussion, motion is denied. Court orders
                   audio of hearing sealed. Courtroom Deputy: Jeri A. Bierbower. Reporter: Digital
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 25 of 68 - Page ID # 1402

                     Recorder. Appearance for Plaintiff: Lesley A. Woods (left courtroom at 1:06); For
                     Defendant: Chad J. Wythers, CJA. Time Start: 1:05 PM; Time Stop: 1:24 PM; Time in
                     Court: 19 Minutes. (JAB) (Entered: 02/13/2020)
  02/24/2020   165 ORDER SETTING HEARING regarding MOTION for Medical/Mental Examination
                   141 as to defendant Dante D. Williams. Motion Hearing set for 3/6/2020 at 09:30
                   AM in Courtroom 1, Robert V. Denney Federal Building, 100 Centennial Mall North,
                   Lincoln, NE before Magistrate Judge Cheryl R. Zwart. Ordered by Magistrate Judge
                   Cheryl R. Zwart. (E−mailed to Drs. Newring and Browning)(JAB) (Entered:
                   02/24/2020)
  03/06/2020   166 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 3/6/2020 as to defendant Dante D. Williams. Administrative
                   Hearing held regarding determination of defendant's competency. Court and Counsel
                   examine Dr. Samuel Browning present by videoconference and Dr. Kirk A. B.
                   Newring present by telephone. SEALED audio proffer received from defense counsel.
                   Court takes judicial notice of entire file with emphasis on evaluations 136 and 157 and
                   filing 161 . Court takes matter under advisement. Defendant remanded to the custody
                   of the U.S. Marshal to be detained pending further order of the court. Appearance for
                   Plaintiff: Lesley A. Woods; For Defendant: Chad J. Wythers, CJA. Courtroom Deputy:
                   Jeri Bierbower. Reporter: Digital Recorder. Time Start: 9:43 AM; Time Stop: 10:54
                   AM; Time in Court: 1 Hour 11 Minutes. (JAB) (Entered: 03/06/2020)
  03/06/2020   167      AUDIO FILE. Audio as to Defendant (3) Dante D. Williams. Court Date & Time [
                     3/6/2020 9:43:16 AM ]. File Size [ 1160 KB ]. Run Time [ 00:04:50 ]. (Competency
                     hearing part 1). (auto−docket). (Entered: 03/06/2020)
  03/06/2020   168      AUDIO FILE. Audio as to Defendant (3) Dante D. Williams. Court Date & Time [
                     3/6/2020 9:54:43 AM ]. File Size [ 14228 KB ]. Run Time [ 00:59:17 ]. (Competency
                     hearing part 2). (auto−docket). (Entered: 03/06/2020)
  03/06/2020   170 WITNESS LIST as to defendant Dante D. Williams from hearing held on 3/6/2020
                   regarding Minutes, Filing 166 Competency Hearing.(JAB) (Entered: 03/06/2020)
  03/06/2020   171 LETTER BY CLERK that a transcript request was sent to Rogene Schroder for
                   transcription regarding Competency Hearing 166 . Transcript ordered by Magistrate
                   Judge Cheryl R. Zwart as to defendant Dante D. Williams. ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT
                   PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE OF
                   CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. (TCL)
                   (Entered: 03/06/2020)
  03/16/2020   172 MEMORANDUM AND ORDER − Dante Williams is competent to stand trial. As to
                   all defendants, pursuant to 18 U.S.C. § 3161(h)(1)(A) & (h)(4), the time between
                   December 28, 2018 (the first indication of potential incompetence), and today's date is
                   deemed excludable time in any computation of time under the requirements of the
                   Speedy Trial Act. Failing to timely object to this order excluding time will be deemed
                   a waiver of any right to later claim the time should not have been excluded under the
                   Speedy Trial Act as to Tawhyne M. Patterson, Sr., Damon D. Williams, Dante D.
                   Williams, Ira Morrow, and William Boothe, III. Ordered by Magistrate Judge Cheryl
                   R. Zwart. (LKO) (Entered: 03/16/2020)
  03/20/2020   173 TRANSCRIPT (UNREDACTED) of Proceedings before Magistrate Judge Cheryl R.
                   Zwart held on March 6, 2020 as to defendant Dante D. Williams. Total Number of
                   Billable Pages: 1−5,9−50. Total Number of Pages: 48. In accordance with the
                   transcript redaction procedure, available at

                     http://www.ned.uscourts.gov/internetDocs/pom/tran_redaction_procedure.pdf,

                     the transcript may be viewed at the courts public terminal or purchased through
                     Transcriber Rogene S. Schroder at (402) 661−7383 or roschrod79@yahoo.com before
                     the expiration of the Release of Transcript Restriction deadline. The parties have 7
                     calendar days to file with the court a Notice of Intent to Request Redaction of this
                     transcript. If no such Notice is filed, the transcript may be made remotely
                     electronically available to the public without redaction after 90 calendar days.
                     Redaction Request due 4/10/2020. Redacted Transcript Deadline set for 4/20/2020.
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 26 of 68 - Page ID # 1403

                     Release of Transcript Restriction set for 6/18/2020. (RSS) Modified on 6/19/2020 to
                     release transcript and remove restricted lanuage(ADB). (Entered: 03/20/2020)
  03/23/2020   175 MOTION to Extend Pretrial Motion Deadline by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 03/23/2020)
  03/25/2020   177 ORDER − Defendant's motion to continue, (Filing No. 175 ), is granted as to Tawhyne
                   M. Patterson Sr. As to all defendants, pretrial motions and briefs shall be filed on or
                   before April 27, 2020. As to all defendants, trial of this case is continued pending
                   resolution of any pretrial motions filed. The ends of justice served by granting the
                   motion to continue outweigh the interests of the public and the defendant in a speedy
                   trial, and as to all defendants, the additional time arising as a result of the granting of
                   the motion, the time between today's date and April 27, 2020, shall be deemed
                   excludable time in any computation of time under the requirements of the Speedy Trial
                   Act, because although counsel have been duly diligent, additional time is needed to
                   adequately prepare this case for trial and failing to grant additional time might result in
                   a miscarriage of justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to timely
                   object to this order as provided under this court's local rules will be deemed a waiver
                   of any right to later claim the time should not have been excluded under the Speedy
                   Trial Act. Ordered by Magistrate Judge Cheryl R. Zwart. (LKO) (Entered: 03/25/2020)
  04/27/2020   179 MOTION to Extend Pretrial Motion Deadline by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 04/27/2020)
  04/27/2020   180 MOTION Independent Testing by Attorney Chad J. Wythers as to defendant(s) Dante
                   D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   181 BRIEF in support of MOTION Independent Testing 180 by Attorney Chad J. Wythers
                   as to defendant(s) Dante D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   182 MOTION to Restrict pursuant to the E−Government Act by Attorney Chad J. Wythers
                   as to defendant(s) Dante D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   183 RESTRICTED DOCUMENT regarding MOTION Independent Testing 180 ,
                   MOTION to Restrict pursuant to the E−Government Act 182 ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT
                   PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE OF
                   CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. − by Attorney
                   Chad J. Wythers as to defendant(s) Dante D. Williams. (Attachments:
                   # 1 Exhibit,
                   # 2 Exhibit,
                   # 3 Exhibit)(Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   184 MOTION in Limine by Attorney Chad J. Wythers as to defendant(s) Dante D.
                   Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   185 BRIEF in support of MOTION in Limine 184 by Attorney Chad J. Wythers as to
                   defendant(s) Dante D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   186 MOTION for Disclosure of Confidential Informants by Attorney Chad J. Wythers as
                   to defendant(s) Dante D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   187 BRIEF in support of MOTION for Disclosure of Confidential Informants 186 by
                   Attorney Chad J. Wythers as to defendant(s) Dante D. Williams. (Wythers, Chad)
                   (Entered: 04/27/2020)
  04/27/2020   188 MOTION to Restrict pursuant to the E−Government Act by Attorney Chad J. Wythers
                   as to defendant(s) Dante D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   189 RESTRICTED DOCUMENT regarding MOTION to Restrict pursuant to the
                   E−Government Act 188 , MOTION for Disclosure of Confidential Informants 186
                   ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                   AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                   FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                   RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. −
                   by Attorney Chad J. Wythers as to defendant(s) Dante D. Williams. (Attachments:
                   # 1 Exhibit,
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 27 of 68 - Page ID # 1404

                     # 2 Exhibit)(Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   190 TEXT ORDER granting 182 Motion to Restrict pursuant to the E−Government Act as
                   to Dante D. Williams (3) Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart,
                   Cheryl) (Entered: 04/27/2020)
  04/27/2020   191 MOTION to Sever by Attorney Chad J. Wythers as to defendant(s) Dante D. Williams.
                   (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   192 MOTION to Restrict pursuant to the E−Government Act by Attorney Chad J. Wythers
                   as to defendant(s) Dante D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   193 RESTRICTED DOCUMENT regarding MOTION to Sever 191 , MOTION to Restrict
                   pursuant to the E−Government Act 192 ACCESS TO THE PDF DOCUMENT IS
                   RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                   THE E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL
                   PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                   CASES MAY ACCESS THIS DOCUMENT. − by Attorney Chad J. Wythers as to
                   defendant(s) Dante D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   194 RESTRICTED DOCUMENT regarding MOTION to Sever 191 , MOTION to Restrict
                   pursuant to the E−Government Act 192 ACCESS TO THE PDF DOCUMENT IS
                   RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                   THE E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL
                   PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                   CASES MAY ACCESS THIS DOCUMENT. − by Attorney Chad J. Wythers as to
                   defendant(s) Dante D. Williams. (Attachments:
                   # 1 Exhibit,
                   # 2 Exhibit)(Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   195 MOTION to Suppress by Attorney Chad J. Wythers as to defendant(s) Dante D.
                   Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   196 BRIEF in support of MOTION to Suppress 195 by Attorney Chad J. Wythers as to
                   defendant(s) Dante D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   197 MOTION to Restrict pursuant to the E−Government Act by Attorney Chad J. Wythers
                   as to defendant(s) Dante D. Williams. (Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   198 TEXT ORDER granting 188 Motion to Restrict pursuant to the E−Government Act as
                   to Dante D. Williams (3) Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart,
                   Cheryl) (Entered: 04/27/2020)
  04/27/2020   199 RESTRICTED DOCUMENT regarding MOTION to Suppress 195 , MOTION to
                   Restrict pursuant to the E−Government Act 197 ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT
                   PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE OF
                   CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. − by Attorney
                   Chad J. Wythers as to defendant(s) Dante D. Williams. (Attachments:
                   # 1 Exhibit)(Wythers, Chad) (Entered: 04/27/2020)
  04/27/2020   200 TEXT ORDER granting 192 Motion to Restrict pursuant to the E−Government Act as
                   to Dante D. Williams (3) Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart,
                   Cheryl) (Entered: 04/27/2020)
  04/27/2020   201 TEXT ORDER granting 197 Motion to Restrict pursuant to the E−Government Act as
                   to Dante D. Williams (3) Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart,
                   Cheryl) (Entered: 04/27/2020)
  04/28/2020   202 ORDER − Defendant Patterson's motion to continue, (Filing No. 179 ), is granted. As
                   to all defendants, pretrial motions and briefs shall be filed on or before May 27, 2020.
                   As to all defendants, trial of this case is continued pending resolution of any pretrial
                   motions filed. The ends of justice served by granting the motion to continue outweigh
                   the interests of the public and the defendant in a speedy trial, and as to all defendants,
                   the additional time arising as a result of the granting of the motion, the time between
                   today's date and May 27, 2020, shall be deemed excludable time in any computation of
                   time under the requirements of the Speedy Trial Act, because although counsel have
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 28 of 68 - Page ID # 1405

                     been duly diligent, additional time is needed to adequately prepare this case for trial
                     and failing to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
                     3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as provided under this
                     court's local rules will be deemed a waiver of any right to later claim the time should
                     not have been excluded under the Speedy Trial Act. Ordered by Magistrate Judge
                     Cheryl R. Zwart. (LKO) (Entered: 04/28/2020)
  05/01/2020   203 UNOPPOSED MOTION to Extend Response Deadline by Attorney Lesley A. Woods
                   as to defendant(s) Dante D. Williams. (Woods, Lesley) (Entered: 05/01/2020)
  05/05/2020   204 TEXT ORDERgranting 203 Motion to Extend.
                   The government's response to Defendant Dante Williams' Motion for Disclosure of
                   Confidential Informants 186 , Motion to Suppress 195 , Motion in Limine 184 ,
                   Motion for Independent Testing 180 , and Motion to Sever 191 is extended to May 27,
                   2020.
                   Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart, Cheryl) (Entered: 05/05/2020)
  05/19/2020   205 REQUEST FOR TRANSCRIPT regarding Minutes, Filing 134 Arraignment,,, 63
                   Initial Appearance,,,, Arraignment,,,, Detention Hearing,,, before Magistrate Judge
                   Cheryl R. Zwart ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                   PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                   ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                   COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                   DOCUMENT. by Attorney Chad J. Wythers as to defendant(s) Dante D. Williams.
                   (Wythers, Chad) (Entered: 05/19/2020)
  05/21/2020   206 MOTION to Extend Pretrial Motion Deadline by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 05/21/2020)
  05/23/2020   207 ORDER − Defendant Patterson's motion to continue, (Filing No. 206 ), is granted. As
                   to all defendants, pretrial motions and briefs shall be filed on or before June 26,
                   2020. As to all defendants, trial of this case remains continued pending resolution of
                   any pretrial motions filed. The ends of justice served by granting the motion to
                   continue outweigh the interests of the public and the defendant in a speedy trial, and as
                   to all defendants, the additional time arising as a result of the granting of the motion,
                   the time between today's date and June 26, 2020, shall be deemed excludable time in
                   any computation of time under the requirements of the Speedy Trial Act, because
                   although counsel have been duly diligent, additional time is needed to adequately
                   prepare this case for trial and failing to grant additional time might result in a
                   miscarriage of justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to timely object
                   to this order as provided under this court's local rules will be deemed a waiver of any
                   right to later claim the time should not have been excluded under the Speedy Trial Act.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (LKO) (Entered: 05/26/2020)
  05/26/2020   208 UNOPPOSED MOTION to Extend Response Deadline regarding MOTION in Limine
                   184 , MOTION to Sever 191 , MOTION Independent Testing 180 , MOTION to
                   Suppress 195 , MOTION for Disclosure of Confidential Informants 186 by Attorney
                   Lesley A. Woods as to defendant(s) Dante D. Williams. (Woods, Lesley) (Entered:
                   05/26/2020)
  05/26/2020   209 TEXT ORDER granting 208 Motion to Extend.
                   The government's response to Defendant Patterson's Motion for Disclosure of
                   Confidential Informants 186 , Motion to Suppress 195 , Motion in Limine 184 ,
                   Motion for Independent Testing 180 , and Motion to Sever 191 shall be filed on or
                   before June 26, 2020.
                   Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart, Cheryl) (Entered: 05/26/2020)
  06/22/2020   212 TEXT ORDER SETTING HEARING as to defendant Dante D. Williams. Status
                   Conference set for 6/22/2020 at 12:30 PM by Telephone before Magistrate Judge
                   Cheryl R. Zwart. Call in instructions have been e−mailed to counsel. Ordered by
                   Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 06/22/2020)
  06/22/2020   213 ORDER − The governments deadline for responding to Defendant Dante Williams'
                   pretrial motions is stayed pending further order of the court. A hearing will be held
                   before Magistrate Judge Zwart on July 1, 2020, at 11:00 a.m., in Courtroom No. 2,
                   United States Courthouse and Federal Building, 100 Centennial Mall North, Lincoln,
                   Nebraska. Defendant, defense counsel, and counsel for the government shall appear at
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 29 of 68 - Page ID # 1406

                     this hearing. If the defendant intends to accept the government's plea agreement, a
                     change of plea hearing will be held during the July 1, 2020 hearing, If the defendant
                     does not accept the plea agreement andenter his plea of guilty on July 1, 2020, the plea
                     agreement will then be deemed withdrawn, and the court will set a new deadline for
                     responding to Defendant Dante Williams' pretrial motions. The time between today's
                     date and July 1, 2020 shall be deemed excluded in any computation of time under the
                     requirements of the Speedy Trial Act because the failure to grant additional time might
                     result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7). Ordered by Magistrate Judge
                     Cheryl R. Zwart. (LKO) (Entered: 06/22/2020)
  06/23/2020   214 MOTION to Extend Pretrial Motion Deadline by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 06/23/2020)
  06/23/2020   215 ORDER − Defendant Patterson's motion to continue, (Filing No. 214 ), is granted. As
                   to all defendants, pretrial motions and briefs shall be filed on or before July 27, 2020.
                   As to all defendants, trial of this case is continued pending resolution of any pretrial
                   motions filed. The ends of justice served by granting the motion to continue outweigh
                   the interests of the public and the defendant in a speedy trial, and as to all defendants,
                   the additional time arising as a result of the granting of the motion, the time between
                   today's date and July 27, 2020, shall be deemed excludable time in any computation of
                   time under the requirements of the Speedy Trial Act, because although counsel have
                   been duly diligent, additional time is needed to adequately prepare this case for trial
                   and failing to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
                   3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as provided under this
                   courts local rules will be deemed a waiver of any right to later claim the time should
                   not have been excluded under the Speedy Trial Act. No further extensions will be
                   granted absent a substantial showing of good cause as to defendants Tawhyne M.
                   Patterson, Sr., Damon D. Williams, Dante D. Williams, Ira Morrow, and William
                   Boothe, III. Ordered by Magistrate Judge Cheryl R. Zwart. (LKO) (Entered:
                   06/24/2020)
  06/25/2020   216 PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE −
                   Summons Issued as to defendant William Boothe, III. Ordered by Magistrate Judge
                   Cheryl R. Zwart. (JAB) (Entered: 06/26/2020)
  06/25/2020   217 Summons Issued (COPY) as to defendant William Boothe, III regarding Petition
                   regarding Conditions of Pretrial Release 216 . Initial Appearance on Pretrial
                   Violation set for 7/8/2020 at 11:00 AM in Courtroom 2, Robert V. Denney Federal
                   Building, 100 Centennial Mall North, Lincoln, NE before Magistrate Judge Cheryl R.
                   Zwart. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                   PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                   ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                   COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                   DOCUMENT. (JAB) (Entered: 06/26/2020)
  06/26/2020   218 Summons Returned Executed as to defendant William Boothe, III on 6/6/20. ACCESS
                   TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND
                   THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL
                   RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. (LKO)
                   (Entered: 06/26/2020)
  06/26/2020   219 RESTRICTED MOTION to Appoint New Counsel filed by defendant Dante D.
                   Williams. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                   PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                   ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                   COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                   DOCUMENT. (JAB) Modified on 6/26/2020 to restrict per Judge Zwart. (JAB)
                   (Entered: 06/26/2020)
  06/26/2020   220 TEXT ORDER SETTING HEARING regarding MOTION to Appoint New Counsel
                   219 filed by defendant Dante D. Williams. Motion Hearing set for 7/1/2020 at 11:00
                   AM in Courtroom 2, Robert V. Denney Federal Building, 100 Centennial Mall North,
                   Lincoln, NE before Magistrate Judge Cheryl R. Zwart. Ordered by Magistrate Judge
                   Cheryl R. Zwart. (JAB) (Entered: 06/26/2020)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 30 of 68 - Page ID # 1407

  07/01/2020   221 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 7/1/2020 as to defendant Dante D. Williams. Hearing held
                   regarding Defendant's restricted motion for new counsel 219 . After discussion,
                   defendant's motion is denied. Court orders audio of hearing be sealed. Courtroom
                   Deputy: Jeri A. Bierbower. Reporter: Digital Recorder. Appearance for Plaintiff:
                   Lesley A. Woods (left courtroom at 11:20); For Defendant: Chad J. Wythers, CJA.
                   Time Start: 11:17 AM; Time Stop: 11:56 AM; Time in Court: 39 Minutes. (JAB)
                   (Entered: 07/01/2020)
  07/01/2020   223     AUDIO FILE (0.6 MB) as to defendant Dante D. Williams regarding Objection to
                     Magistrate Order Hearing held on 7/1/2020 at 12:04 p.m. before Magistrate Judge
                     Cheryl R. Zwart. (JAB) (Entered: 07/01/2020)
  07/01/2020   224 OBJECTION TO MAGISTRATE JUDGE'S ORDER regarding ruling in New
                   Attorney Appointment Hearing 221 filed by defendant Dante D. Williams. (JAB)
                   (Entered: 07/01/2020)
  07/01/2020   225 TEXT ORDER: As to the pretrial motions filed by defendant Dante D. Williams,
                   filings 180 , 184 , 186 , 191 , and 195 , the government's deadline for responding is
                   extended to August 3, 2020 (seven days following the current pretrial motion
                   deadline).
                   Ordered by Magistrate Judge Cheryl R. Zwart. (Zwart, Cheryl) (Entered: 07/01/2020)
  07/01/2020   226 ORDER regarding RESTRICTED MOTION 219 as to defendant Dante D. Williams.
                   For the reasons stated on the record (Filing No. 223 ), defendant's motion, (Filing No.
                   219 ), is denied. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered:
                   07/01/2020)
  07/02/2020   227 TEXT ORDER RESCHEDULING HEARING as to defendant William Boothe, III.
                   On the court's own motion, and without objection by the parties, the Initial Appearance
                   on Pretrial Violation is reset for 7/9/2020 at 10:30 AM in Courtroom 2, Robert V.
                   Denney Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate
                   Judge Cheryl R. Zwart. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB)
                   (Entered: 07/02/2020)
  07/08/2020   229 ORDER − that the defendant's objection (filing 224 ) is overruled as to defendant
                   Dante D. Williams. Ordered by Chief Judge John M. Gerrard. (LKO) (Entered:
                   07/08/2020)
  07/09/2020   230 TEXT ORDER SETTING MOTION HEARING regarding RESTRICTED MOTION
                   − 219 as to defendant Dante D. Williams. Motion Hearing set for 7/9/2020 at 01:15
                   PM in Courtroom 2, Robert V. Denney Federal Building, 100 Centennial Mall North,
                   Lincoln, NE before Magistrate Judge Cheryl R. Zwart. Ordered by Magistrate Judge
                   Cheryl R. Zwart. (JAB) (Entered: 07/09/2020)
  07/09/2020   231 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 7/9/2020 as to defendant William Boothe, III. Initial Appearance
                   on Petition for Action on Conditions of Pretrial Release 216 held. Defendant denies
                   allegations. Probable cause hearing held. Evidence by Government and Defendant.
                   Court takes judicial notice of medications listed in Pretrial Services Report 7 .
                   Argument by both parties. Court finds defendant is in violation of condition (v) of his
                   conditions of release and will be placed on house arrest. Defendant released on
                   conditions previously in place in addition to conditions reviewed in court. Appearance
                   for Plaintiff: Lesley A. Woods; For Defendant: James K. McGough, CJA. Courtroom
                   Deputy: Jeri A. Bierbower. Reporter: Digital Recorder. Pretrial Services: Megan
                   Davis. Time Start: 11:04 AM; Time Stop: 12:35 PM; Time in Court: 1 Hour 31
                   Minutes. (JAB) (Entered: 07/09/2020)
  07/09/2020   232      AUDIO FILE. Audio as to Defendant (5) William Boothe III. Court Date & Time [
                     7/9/2020 11:04:36 AM ]. File Size [ 19521 KB ]. Run Time [ 01:21:20 ]. (Pretrial
                     Release Violation hearing). (auto−docket). (Entered: 07/09/2020)
  07/09/2020   233 EXHIBIT LIST as to defendant William Boothe, III from hearing held on 7/9/2020
                   regarding Minutes, Filing 231 Initial Appearance and Preliminary Hearing on Pretrial
                   Violation. (JAB) (Entered: 07/09/2020)
  07/09/2020   234 WITNESS LIST as to defendant William Boothe, III from hearing held on 7/9/2020
                   regarding Minutes, Filing 231 Initial Appearance and Preliminary Hearing on Pretrial
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 31 of 68 - Page ID # 1408

                     Violation. (JAB) (Entered: 07/09/2020)
  07/09/2020   235 ORDER regarding additional conditions of release as to defendant William Boothe,
                   III. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 07/09/2020)
  07/09/2020   236 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 7/9/2020 as to defendant Dante D. Williams. Hearing held
                   regarding defendant's motion to proceed pro se 219 . After much discussion, Court
                   finds defendant has knowingly and voluntarily waived his right to counsel. Defendant
                   is permitted to proceed without counsel, but Chad J. Wythers is appointed as stand−by
                   counsel for defendant. Mr. Wythers is not permitted to give defendant any assistance
                   as to legal advice until the defendant asks for him to be reappointed as his attorney.
                   Courtroom Deputy: Jeri A. Bierbower. Reporter: Digital Recorder. Appearance for
                   Plaintiff: Lesley A. Woods; For Defendant: Chad J. Wythers, CJA (stand−by counsel).
                   Time Start: 1:23 PM; Time Stop: 1:44 PM; Time in Court: 21 Minutes Time Start:
                   1:23 PM; Time Stop: 1:44 PM; Time in Court: 21 Minutes. (JAB) (Entered:
                   07/09/2020)
  07/09/2020   237      AUDIO FILE. Audio as to Defendant (3) Dante D. Williams. Court Date & Time [
                     7/9/2020 1:23:24 PM ]. File Size [ 4908 KB ]. Run Time [ 00:20:27 ]. (Motion to
                     proceed pro se hearing). (auto−docket). (Entered: 07/09/2020)
  07/13/2020   238 ORDER as to defendant Dante D. Williams (3). A follow up hearing on defendant's
                   decision to represent himself will be held at 11:30 on July 17, 2020 before the
                   undersigned magistrate judge in Courtroom 2, United States Courthouse and Federal
                   Building, 100 Centennial Mall North, Lincoln, Nebraska. Defendant, his standby
                   counsel, and counsel for the government shall attend. Ordered by Magistrate Judge
                   Cheryl R. Zwart. (Copy mailed to pro se party and e−mailed to Saline County
                   Corrections)(JAB) (Entered: 07/13/2020)
  07/14/2020   239 TEXT NOTICE OF HEARING as to defendant Dante D. Williams. A follow up
                   hearing on defendant's decision to represent himself is set for 7/17/2020 11:30 AM in
                   Courtroom 2, Robert V. Denney Federal Building, 100 Centennial Mall North,
                   Lincoln, NE before Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 07/14/2020)
  07/15/2020   240 MOTION to Withdraw as Attorney by Attorney Hannah E. Carroll−Altman as to
                   defendant(s) Dante D. Williams. (Carroll−Altman, Hannah) (Entered: 07/15/2020)
  07/15/2020   241 ORDER − Hannah E. Carroll−Altman's motion to withdraw, (Filing No. 240 ), is
                   granted as to Dante D. Williams. The clerk shall delete Hannah E. Carroll−Altman
                   from any future ECF notifications herein. Ordered by Magistrate Judge Cheryl R.
                   Zwart. (LKO) (Entered: 07/15/2020)
  07/17/2020   242 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 7/17/2020 as to defendant Dante D. Williams. Follow−up hearing
                   held regarding defendant's pro se status. Defendant has been provided with a copy of
                   the proposed plea agreement that will expire on 7/24/2020 (marked as Court Exhibit
                   1). The marshals have been provided a copy of the Federal Rules to give to Saline
                   County for use in their law library. Court explained the process of how a trial works to
                   defendant. Defendant given an opportunity to review discovery with FBI today and has
                   agreed to do so. Order of transfer forthcoming. Court orders a transcript of hearing be
                   prepared as soon as possible and a copy provided to the defendant. Courtroom Deputy:
                   Jeri A. Bierbower. Reporter: Digital Recorder. Appearance for Plaintiff: Lesley A.
                   Woods; For Defendant: Chad J. Wythers, CJA (stand−by counsel). Time Start: 11:36
                   AM; Time Stop: 12:37 PM; Time in Court: 52 Minutes. (JAB) (Entered: 07/17/2020)
  07/17/2020   243      AUDIO FILE. Audio as to Defendant (3) Dante D. Williams. Court Date & Time [
                     7/17/2020 11:36:55 AM ]. File Size [ 9818 KB ]. Run Time [ 00:40:55 ]. (Follow−up
                     hearing regarding pro se status). (auto−docket). (Entered: 07/17/2020)
  07/17/2020   244 ORDER for temporary transfer of custody as to defendant Dante D. Williams. Ordered
                   by Magistrate Judge Cheryl R. Zwart. (E−mailed to USM)(JAB) (Entered:
                   07/17/2020)
  07/17/2020   245 EXPEDITED LETTER BY CLERK that a transcript request was sent to Lisa
                   Grimminger for transcription regarding Evidentiary Hearing 242 . Transcript ordered
                   by Magistrate Judge Cheryl R. Zwart as to defendant Dante D. Williams. ACCESS TO
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 32 of 68 - Page ID # 1409

                    THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE
                    COURT PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE
                    OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                    MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. (TCL)
                    (Entered: 07/17/2020)
  07/17/2020   246 EXHIBIT LIST as to defendant Dante D. Williams from hearing held on 7/17/2020
                   regarding Minutes, Filing 242 Evidentiary Hearing.(JAB) (Entered: 07/17/2020)
  07/17/2020   247 TRANSCRIPT (UNREDACTED) of proceedings before Magistrate Judge Cheryl R.
                   Zwart held on July 17, 2020, as to defendant Dante D. Williams. Total Number of
                   Billable Pages: 37. Total Number of Pages: 37. In accordance with the transcript
                   redaction procedure, available at

                    http://www.ned.uscourts.gov/internetDocs/pom/tran_redaction_procedure.pdf,

                    the transcript may be viewed at the court's public terminal or purchased through
                    Transcriber Lisa Grimminger at (402)437−1908 before the expiration of the Release of
                    Transcript Restriction deadline. The parties have 7 calendar days to file with the court
                    a Notice of Intent to Request Redaction of this transcript. If no such Notice is filed, the
                    transcript may be made remotely electronically available to the public without
                    redaction after 90 calendar days. ACCESS TO THE PDF DOCUMENT IS
                    RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                    THE E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL
                    PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                    CASES MAY ACCESS THIS DOCUMENT. Redaction Request due 8/7/2020.
                    Redacted Transcript Deadline set for 8/17/2020. Release of Transcript Restriction set
                    for 10/15/2020. (LGG) (Entered: 07/17/2020)
  07/17/2020        Remark − Public: regarding Transcript − Unredacted 247 as to defendant Dante D.
                    Williams. Copy of transcript mailed to defendant and e−mailed to Saline County Law
                    Enforcement Center for delivery to defendant on 7/20/2020. (JAB) (Entered:
                    07/20/2020)
  07/21/2020   248 PETITION FOR ACTION ON CONDITIONS OF PRETRIAL RELEASE − Warrant
                   Issued as to defendant William Boothe, III. (Filed under seal on 7/21/2020, unsealed
                   on 7/24/2020 pursuant to notification of arrest.) Ordered by Magistrate Judge Cheryl
                   R. Zwart. (E−mailed to USM along with warrant; petition only to USA)(LKO)
                   Modified on 7/24/2020 to unseal. (JAB) (Entered: 07/21/2020)
  07/24/2020   253 MOTION to Restrict pursuant to the E−Government Act by Attorney Lesley A.
                   Woods as to defendant(s) Dante D. Williams. (Woods, Lesley) (Entered: 07/24/2020)
  07/24/2020   254 RESTRICTED DOCUMENT − Notice of Discovery Provided to Defendant regarding
                   MOTION to Restrict pursuant to the E−Government Act 253 ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT
                   PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE OF
                   CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. − by Attorney
                   Lesley A. Woods as to defendant(s) Dante D. Williams. (Woods, Lesley) (Entered:
                   07/24/2020)
  07/24/2020   255 TEXT ORDER granting 253 Motion to Restrict pursuant to the E−Government Act as
                   to Dante D. Williams (3) Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart,
                   Cheryl) (Entered: 07/24/2020)
  07/24/2020   256 RESTRICTED ORDER as to defendant William Boothe, III. Initial Appearance on
                   Pretrial Violation set for 7/27/2020 at 11:00 AM Internet/Telephonic Conferencing
                   before Magistrate Judge Cheryl R. Zwart. The defendant will appear by
                   videoconference using Zoom. At the time of the hearing, the defendant must be
                   connected to the videoconference using the connection information contained herein.
                   ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                   AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                   FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                   RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (E−mailed to Saline County)(JAB)
                   (Entered: 07/24/2020)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 33 of 68 - Page ID # 1410

  07/24/2020   257 ARREST WARRANT RETURNED EXECUTED as to defendant William Boothe,
                   III. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                   PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                   ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                   COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                   DOCUMENT. (JAB) (Entered: 07/24/2020)
  07/27/2020   259 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart on 7/27/2020 as to defendant William Boothe, III. Initial Appearance on
                   Petition for Action on Conditions of Pretrial Release 248 held by videoconference with
                   consent of the defendant. Defendant has seen a copy of the petition. Rights reviewed.
                   Probable Cause Hearing is waived. Defendant admits the second allegation regarding
                   being untruthful with Pretrial Services. Government's oral motion for detention is
                   granted. Defendant remanded to the custody of the U.S. Marshal to be detained
                   pending further order of the court. Appearance for Plaintiff: Lesley Woods; For
                   Defendant: James K. McGough, CJA; For Pretrial Services: Megan Davis. Courtroom
                   Deputy: Jeri A. Bierbower. Reporter: Digital Recorder. Time Start: 11:01 AM; Time
                   Stop: 11:10 AM; Time in Court: 9 Minutes. (JAB) (Entered: 07/27/2020)
  07/27/2020   260      AUDIO FILE. Audio as to Defendant (5) William Boothe III. Court Date & Time [
                     7/27/2020 11:01:41 AM ]. File Size [ 1831 KB ]. Run Time [ 00:07:38 ]. (IA on
                     Pretrial Release violation). (auto−docket). (Entered: 07/27/2020)
  07/27/2020   261 ORDER of Detention pending trial as to defendant William Boothe, III. Ordered by
                   Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 07/27/2020)
  07/27/2020   262 MOTION for Relief From Prejudicial Joinder by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   263 BRIEF in support of MOTION for Relief From Prejudicial Joinder 262 by Attorney
                   Michael J. Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael)
                   (Entered: 07/27/2020)
  07/27/2020   264 MOTION to Sever by Attorney Michael J. Tasset as to defendant(s) Tawhyne M.
                   Patterson, Sr.. (Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   265 BRIEF in support of MOTION to Sever 264 by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   266 MOTION to Restrict pursuant to the E−Government Act by Attorney Michael J.
                   Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered:
                   07/27/2020)
  07/27/2020   267 RESTRICTED DOCUMENT regarding MOTION to Restrict pursuant to the
                   E−Government Act 266 ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO
                   CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                   E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE
                   49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY
                   ACCESS THIS DOCUMENT. − by Attorney Michael J. Tasset as to defendant(s)
                   Tawhyne M. Patterson, Sr.. (Attachments:
                   # 1 Exhibit 1)(Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   268 MOTION to Suppress Evidence (Chevy Impala) by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   269 BRIEF in support of MOTION to Suppress Evidence (Chevy Impala) 268 by Attorney
                   Michael J. Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael)
                   (Entered: 07/27/2020)
  07/27/2020   270 MOTION to Restrict pursuant to the E−Government Act by Attorney Michael J.
                   Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered:
                   07/27/2020)
  07/27/2020   271 RESTRICTED DOCUMENT regarding MOTION to Restrict pursuant to the
                   E−Government Act 270 ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO
                   CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                   E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE
                   49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 34 of 68 - Page ID # 1411

                    ACCESS THIS DOCUMENT. − by Attorney Michael J. Tasset as to defendant(s)
                    Tawhyne M. Patterson, Sr.. (Attachments:
                    # 1 Exhibit Search Warrant,
                    # 2 Exhibit Affidavit,
                    # 3 Exhibit Return/Inventory)(Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   272 MOTION to Suppress Evidence (Texas Warrant); Request for Franks Hearing by
                   Attorney Michael J. Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset,
                   Michael) (Entered: 07/27/2020)
  07/27/2020   273 BRIEF in support of MOTION to Suppress Evidence (Texas Warrant); Request for
                   Franks Hearing 272 by Attorney Michael J. Tasset as to defendant(s) Tawhyne M.
                   Patterson, Sr.. (Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   274 MOTION to Restrict pursuant to the E−Government Act by Attorney Michael J.
                   Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered:
                   07/27/2020)
  07/27/2020   275 RESTRICTED DOCUMENT regarding MOTION to Restrict pursuant to the
                   E−Government Act 274 ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO
                   CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                   E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE
                   49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY
                   ACCESS THIS DOCUMENT. − by Attorney Michael J. Tasset as to defendant(s)
                   Tawhyne M. Patterson, Sr.. (Attachments:
                   # 1 Exhibit Search Warrant,
                   # 2 Exhibit Affidavit,
                   # 3 Exhibit Return and Inventory,
                   # 4 Exhibit Police Report re Damon Williams)(Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   276 MOTION to Suppress Evidence (1529 N 25th ST) by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   277 BRIEF in support of MOTION to Suppress Evidence (1529 N 25th ST) 276 by
                   Attorney Michael J. Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset,
                   Michael) (Entered: 07/27/2020)
  07/27/2020   278 MOTION to Restrict pursuant to the E−Government Act by Attorney Michael J.
                   Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered:
                   07/27/2020)
  07/27/2020   279 RESTRICTED DOCUMENT regarding MOTION to Restrict pursuant to the
                   E−Government Act 278 ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO
                   CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                   E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE
                   49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY
                   ACCESS THIS DOCUMENT. − by Attorney Michael J. Tasset as to defendant(s)
                   Tawhyne M. Patterson, Sr.. (Attachments:
                   # 1 Exhibit Search Warrant,
                   # 2 Exhibit Affidavit,
                   # 3 Exhibit Return and Inventory,
                   # 4 Exhibit Summary of KH Interview,
                   # 5 Exhibit KH Interview,
                   # 6 Exhibit Cronin Report)(Tasset, Michael) (Entered: 07/27/2020)
  07/27/2020   280 MOTION to Suppress Evidence (Carpenter vs United States) by Attorney Michael J.
                   Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered:
                   07/27/2020)
  07/27/2020   281 BRIEF in support of MOTION to Suppress Evidence (Carpenter vs United States) 280
                   by Attorney Michael J. Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset,
                   Michael) (Entered: 07/27/2020)
  07/27/2020   282 MOTION to Restrict pursuant to the E−Government Act by Attorney Michael J.
                   Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered:
                   07/27/2020)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 35 of 68 - Page ID # 1412

  07/27/2020   283 RESTRICTED DOCUMENT regarding MOTION to Restrict pursuant to the
                   E−Government Act 282 ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO
                   CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                   E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE
                   49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY
                   ACCESS THIS DOCUMENT. − by Attorney Michael J. Tasset as to defendant(s)
                   Tawhyne M. Patterson, Sr.. (Attachments:
                   # 1 Exhibit Order,
                   # 2 Exhibit Application and Affidavit)(Tasset, Michael) (Entered: 07/27/2020)
  07/28/2020   284 TEXT ORDER granting 266 Motion to Restrict pursuant to the E−Government Act as
                   to Tawhyne M. Patterson Sr. (1); granting 270 Motion to Restrict pursuant to the
                   E−Government Act as to Tawhyne M. Patterson Sr. (1); granting 274 Motion to
                   Restrict pursuant to the E−Government Act as to Tawhyne M. Patterson Sr. (1);
                   granting 278 Motion to Restrict pursuant to the E−Government Act as to Tawhyne M.
                   Patterson Sr. (1); granting 282 Motion to Restrict pursuant to the E−Government Act
                   as to Tawhyne M. Patterson Sr. (1). Ordered by Chief Judge John M. Gerrard. (DCD)
                   (Entered: 07/28/2020)
  07/29/2020   285 OBJECTION TO MAGISTRATE JUDGE ORDER to District Judge regarding Order
                   of Detention 261 by Attorney James K. McGough as to defendant(s) William Boothe,
                   III. by Attorney James K. McGough as to defendant(s) William Boothe, III.
                   (McGough, James) Modified on 7/31/2020 to correct event type. (JAB) (Entered:
                   07/29/2020)
  07/31/2020   286 REQUEST FOR TRANSCRIPT regarding Minutes, Filing 259 Order on Petition
                   regarding Conditions of Pretrial Release,,,, Initial Appearance − Pretrial Violation,,,,
                   Detention Hearing,,, before Magistrate Judge Cheryl R. Zwart ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT
                   PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE OF
                   CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. by Attorney
                   James K. McGough as to defendant(s) William Boothe, III. (McGough, James)
                   (Entered: 07/31/2020)
  07/31/2020   287 LETTER BY CLERK that a transcript request was sent to Julie A. Pell for
                   transcription regarding Petition for Action on Conditions of Pretrial Release, 259 .
                   Transcript ordered by James K. McGough as to defendant William Boothe, III.
                   NOTICE TO COURT APPOINTED COUNSEL − If you have not done so already,
                   please send a CJA 24 eVoucher AUTH 24 transcript request to the appropriate judge
                   for authorization. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                   PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                   ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                   COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                   DOCUMENT. (TCL) (Entered: 07/31/2020)
  07/31/2020   288 TEXT ORDER overruling 285 Objection to Magistrate Judge Order as to William
                   Boothe III. On its de novo review of the record, see NECrimR 46.2(c), the C ourt
                   agrees with the Magistrate Judge's findings and order of detention. The defendant's
                   objection 285 is overruled. Ordered by Chief Judge John M. Gerrard. (DCD) (Entered:
                   07/31/2020)
  08/03/2020   289 MOTION to Extend Deadline to File Responsive Briefs by Attorney Lesley A. Woods
                   as to defendant(s) Tawhyne M. Patterson, Sr., Damon D. Williams, Dante D.
                   Williams. (Woods, Lesley) (Entered: 08/03/2020)
  08/04/2020   290 INTERLOCUTORY APPEAL regarding Order of Detention 261 by Attorney James
                   K. McGough as to defendant(s) William Boothe, III. (McGough, James) (Entered:
                   08/04/2020)
  08/04/2020   291 REQUEST FOR TRANSCRIPT regarding Minutes, Filing 231 Order on Petition
                   regarding Conditions of Pretrial Release,,,, Initial Appearance − Pretrial Violation,,,,
                   Detention Hearing,,,, Preliminary Hearing,,, before Magistrate Judge Cheryl R. Zwart
                   ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                   AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                   FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                   RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT.
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 36 of 68 - Page ID # 1413

                     by Attorney James K. McGough as to defendant(s) William Boothe, III. (McGough,
                     James) (Entered: 08/04/2020)
  08/05/2020   292 COPY OF IFP MEMO prepared by Deputy Clerk and sent to Chief Judge John M.
                   Gerrard regarding Interlocutory Appeal 290 as to defendant William Boothe, III.
                   (LKO) (Entered: 08/05/2020)
  08/05/2020   293 ORDER allowing defendant to proceed on appeal in forma pauperis regarding
                   Interlocutory Appeal 290 as to defendant William Boothe, III. Ordered by Chief Judge
                   John M. Gerrard. (LKO) (Entered: 08/05/2020)
  08/05/2020   294 NOTIFICATION OF APPEAL AND NOA SUPPLEMENT by Clerk to USCA
                   regarding Interlocutory Appeal 290 , Order of Detention 261 , and Order granting IFP
                   293 . Notice of Appeal filed on 8/4/20 by Defendant William Boothe, III. (LKO)
                   (Entered: 08/05/2020)
  08/05/2020   295 STRICKEN (see filing 306) UNOPPOSED MOTION to Continue Date to File
                   Pretrial Motions by Attorney Korey L. Reiman as to defendant(s) Damon D. Williams.
                   (Reiman, Korey) Modified on 8/5/2020 (Zwart, Cheryl). (Entered: 08/05/2020)
  08/05/2020   296 STRICKEN (see filing 306) MOTION to Sever by Attorney Korey L. Reiman as to
                   defendant(s) Damon D. Williams. (Reiman, Korey) Modified on 8/5/2020 (Zwart,
                   Cheryl). (Entered: 08/05/2020)
  08/05/2020   297 BRIEF in support of MOTION to Sever 296 by Attorney Korey L. Reiman as to
                   defendant(s) Damon D. Williams. (Reiman, Korey) (Entered: 08/05/2020)
  08/05/2020   298 MOTION to Strike UNOPPOSED MOTION to Continue Date to File Pretrial
                   Motions 295 , MOTION to Sever 296 by Attorney Korey L. Reiman as to defendant(s)
                   Damon D. Williams. (Reiman, Korey) (Entered: 08/05/2020)
  08/05/2020   299 UNOPPOSED MOTION to Continue /File Pretrial Motions Out of Time by Attorney
                   Korey L. Reiman as to defendant(s) Damon D. Williams. (Reiman, Korey) (Entered:
                   08/05/2020)
  08/05/2020   300 MOTION to Sever by Attorney Korey L. Reiman as to defendant(s) Damon D.
                   Williams. (Reiman, Korey) (Entered: 08/05/2020)
  08/05/2020   301 BRIEF in support of MOTION to Sever 300 by Attorney Korey L. Reiman as to
                   defendant(s) Damon D. Williams. (Reiman, Korey) (Entered: 08/05/2020)
  08/05/2020   302 MOTION Relief from Prejudicial Joinder by Attorney Korey L. Reiman as to
                   defendant(s) Damon D. Williams. (Reiman, Korey) (Entered: 08/05/2020)
  08/05/2020   303 BRIEF in support of MOTION Relief from Prejudicial Joinder 302 by Attorney Korey
                   L. Reiman as to defendant(s) Damon D. Williams. (Reiman, Korey) (Entered:
                   08/05/2020)
  08/05/2020   304 MOTION to Suppress Electronic Data by Attorney Korey L. Reiman as to
                   defendant(s) Damon D. Williams. (Reiman, Korey) (Entered: 08/05/2020)
  08/05/2020   305 MOTION to Suppress and Join Previously Filed Motions by Attorney Korey L.
                   Reiman as to defendant(s) Damon D. Williams. (Reiman, Korey) (Entered:
                   08/05/2020)
  08/05/2020   306 TEXT ORDER: granting 298 Motion to Strike. Defendant Damon Williams' motion to
                   continue 295 and motion to sever 296 are stricken.
                   Defendant Damon Williams' motion for leave to file pretrial motions out of time, 299 ,
                   is granted, and his pretrial motions, 300 , 302 , 304 , and 305 are deemed timely filed.
                   Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart, Cheryl) (Entered: 08/05/2020)
  08/05/2020   307 Letter by Clerk of USCA − 8th Circuit (20−2635) regarding Interlocutory Appeal 290
                   as to defendant William Boothe, III. (LKO) (Entered: 08/05/2020)
  08/05/2020   308 Order from USCA − 8th Circuit (20−2635) Attorney Jim K. McGough is hereby
                   appointed to represent appellant in this appeal under the Criminal Justice Act.
                   Information regarding the CJA appointment and vouchering process in eVoucher will
                   be emailed to counsel shortly as to defendant William Boothe, III. (LKO) (Entered:
                   08/05/2020)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 37 of 68 - Page ID # 1414

  08/05/2020   309 FINDINGS AND RECOMMENDATION to the Honorable John M. Gerrard, Chief
                   United States District Judge, pursuant to 28 U.S.C. § 636(b), that the motions to
                   suppress filed by the Defendants Tawhyne M. Patterson, Sr. and Damon D. Williams,
                   (Filing No. 280 ) and (Filing No. 304 ) be denied in their entirety. The defendants are
                   notified that failing to file an objection to this recommendation as provided in the local
                   rules of this court may be held to be a waiver of any right to appeal the court's
                   adoption of the recommendation. Ordered by Magistrate Judge Cheryl R. Zwart. (JAB)
                   Modified on 8/5/2020 to reflect copy mailed to pro se party on 8/6/2020. (JAB)
                   (Entered: 08/05/2020)
  08/05/2020   310 FINDINGS AND RECOMMENDATION to the Honorable John M. Gerrard, Chief
                   United States District Judge, pursuant to 28 U.S.C. § 636(b), that the motion to
                   suppress filed by defendant Dante Williams (Filing No. 195 ) be denied in its entirety,
                   and that portion of the motion to suppress filed by defendant Damon Williams (Filing
                   No. 305 ) that requests the same relief as Dante Williams' motion at (Filing No. 195 )
                   should also be denied. Dante Williams and Damon Williams are notified that failing to
                   file an objection to this recommendation as provided in the local rules of this court
                   may be held to be a waiver of any right to appeal the court's adoption of the
                   recommendation. Ordered by Magistrate Judge Cheryl R. Zwart. (Copy mailed to pro
                   se party on 8/6/2020)(JAB) (Entered: 08/05/2020)
  08/06/2020   311 LETTER BY CLERK that a transcript request was sent to Lisa Grimminger for
                   transcription regarding Petition regarding Initial Appearance − Pretrial Violation 231 .
                   Transcript ordered by Attorney James K. McGough as to defendant William Boothe,
                   III. NOTICE TO COURT APPOINTED COUNSEL − If you have not done so
                   already, please send a CJA 24 eVoucher AUTH 24 transcript request to the appropriate
                   judge for authorization. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO
                   CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                   E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE
                   49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY
                   ACCESS THIS DOCUMENT. (TCL) (Entered: 08/06/2020)
  08/06/2020   312 FINDINGS AND RECOMMENDATION that MOTION to Suppress Evidence (1529
                   N 25th ST) 276 to the Honorable John M. Gerrard, Chief United States District Judge,
                   pursuant to 28 U.S.C. § 636(b), that the motion to suppress filed by Defendant
                   Patterson, (Filing No. 276 ), and that portion of Defendant Damon Williams' motion to
                   suppress (Filing No. 305 ) which incorporates Filing No. 276 , be denied in their
                   entirety. The defendants are notified that failing to file an objection to this
                   recommendation as provided in the local rules of this court may be held to be a waiver
                   of any right to appeal the court's adoption of the recommendation. Ordered by
                   Magistrate Judge Cheryl R. Zwart. (Copy mailed to pro se party)(JAB) (Entered:
                   08/06/2020)
  08/06/2020   313 ORDER as to defendants Tawhyne M. Patterson Sr. (1), Damon D. Williams (2), and
                   Dante D. Williams (3).
                   1) A hearing will be held on the motions to suppress evidence obtained from the search
                   of 1510 White Avenue, Killeen, Texas. (Filing No. 272 ; Filing No. 305 ).
                   2) The government's motion to extend the deadline to respond the defendants' motions,
                   (Filing No. 289 ), is granted as follows:
                   a. The government's response on the motions to sever (Filing Nos. 191 , 264 , and 300
                   ), motions for relief from prejudicial joinder (Filing Nos. 262 and 302 ), motion for
                   independent testing, (Filing No. 180 ), and motion for disclosure of confidential
                   informants, (Filing No. 186 ) shall be filed on or before September 8, 2020.
                   b. The government's response to the motions to suppress evidence obtained during the
                   search of the Texas residence and the red Chevy Impala, (Filing Nos. 268 and 272 ,
                   and the correlating portions of Filing 305 ) shall be filed by September 8, 2020, or
                   three days prior to the scheduled hearing on those motions, whichever is earlier.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (Copy mailed to pro se party)(JAB)
                   (Entered: 08/06/2020)
  08/10/2020   314 ORDER SETTING HEARING regarding MOTIONS to Suppress Evidence (Texas
                   Warrant) 272 and 305 as to defendants Tawhyne M. Patterson, Sr. and Damon D.
                   Williams. Motion Hearing set for 9/1/2020 at 01:30 PM in Courtroom 2, Robert V.
                   Denney Federal Building, 100 Centennial Mall North, Lincoln, NE before Magistrate
                   Judge Cheryl R. Zwart. One and one half hours have been set aside for this hearing.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 08/10/2020)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 38 of 68 - Page ID # 1415

  08/11/2020   315 TRANSCRIPT (UNREDACTED) of Initial Appearance on Petition for Action on
                   Conditions of Pretrial Release proceedings before Magistrate Judge Cheryl R. Zwart
                   held on 7/27/2020 as to defendant(s) William Boothe, III. Total Number of Billable
                   Pages: 8. Total Number of Pages: 9. In accordance with the transcript redaction
                   procedure, available at

                     http://www.ned.uscourts.gov/internetDocs/pom/tran_redaction_procedure.pdf,

                     the transcript may be viewed at the courts public terminal or purchased through
                     Transcriber Julie A. Pell at (402) 476−7160 or julie@pellreporting.com before the
                     expiration of the Release of Transcript Restriction deadline. The parties have 7
                     calendar days to file with the court a Notice of Intent to Request Redaction of this
                     transcript. If no such Notice is filed, the transcript may be made remotely
                     electronically available to the public without redaction after 90 calendar days.
                     ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                     AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                     FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                     RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT.
                     Redaction Request due 9/1/2020. Redacted Transcript Deadline set for 9/11/2020.
                     Release of Transcript Restriction set for 11/9/2020. (Pell, Julie) (Entered: 08/11/2020)
  08/11/2020   316 TRANSCRIPT (UNREDACTED) of proceedings before Magistrate Judge Cheryl R.
                   Zwart held on July 9, 2020, as to defendant William Boothe, III. Total Number of
                   Billable Pages: 56. Total Number of Pages: 56. In accordance with the transcript
                   redaction procedure, available at

                     http://www.ned.uscourts.gov/internetDocs/pom/tran_redaction_procedure.pdf,

                     the transcript may be viewed at the court's public terminal or purchased through
                     Transcriber Lisa Grimminger at (402) 437−1908 before the expiration of the Release
                     of Transcript Restriction deadline. The parties have 7 calendar days to file with the
                     court a Notice of Intent to Request Redaction of this transcript. If no such Notice is
                     filed, the transcript may be made remotely electronically available to the public
                     without redaction after 90 calendar days. ACCESS TO THE PDF DOCUMENT IS
                     RESTRICTED TO CASE PARTICIPANTS AND THE COURT PURSUANT TO
                     THE E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL
                     PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT
                     CASES MAY ACCESS THIS DOCUMENT. Redaction Request due 9/1/2020.
                     Redacted Transcript Deadline set for 9/11/2020. Release of Transcript Restriction set
                     for 11/9/2020. (LGG) (Entered: 08/11/2020)
  08/18/2020   317 Order from USCA − 8th Circuit (20−2635) Appellee's request for an extension of time
                   to respond to the statement of the case is granted up to, and including, August 25, 2020
                   as to defendant William Boothe, III. (LKO) (Entered: 08/18/2020)
  08/18/2020   318 MOTION to Restrict pursuant to the E−Government Act by Attorney Michael J.
                   Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered:
                   08/18/2020)
  08/18/2020   319 RESTRICTED MOTION regarding MOTION to Restrict pursuant to the
                   E−Government Act 318 ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO
                   CASE PARTICIPANTS AND THE COURT PURSUANT TO THE
                   E−GOVERNMENT ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE
                   49.1(a). ALL COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY
                   ACCESS THIS DOCUMENT. − by Attorney Michael J. Tasset as to defendant(s)
                   Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 08/18/2020)
  08/18/2020   320 TEXT ORDER granting 318 Motion to Restrict pursuant to the E−Government Act as
                   to Tawhyne M. Patterson Sr. Ordered by Chief Judge John M. Gerrard. (DCD)
                   (Entered: 08/18/2020)
  08/18/2020   321 TEXT ORDER granting 319 Restricted Motion as to Tawhyne M. Patterson Sr.
                   Defendant Patterson may object to the Magistrate Judge's Findings and
                   Recommendations 309 or 312 on or before August 31, 2020. Ordered by Chief Judge
                   John M. Gerrard. (DCD) (Entered: 08/18/2020)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 39 of 68 - Page ID # 1416

  08/25/2020   322 SUPPLEMENT TO USCA RECORD (case number 20−2635) (Woods, Lesley)
                   (Entered: 08/25/2020)
  08/25/2020   323 Transmittal Letter to USCA − 8th Circuit (20−2635) including original Exhibit #2 the
                   DVD of traffic stop on 6/24/2020, from Filing No. 233 from hearing held on 7/9/20 as
                   to defendant William Boothe, III. (LKO) (Entered: 08/25/2020)
  08/25/2020   324 TEXT ORDER SETTING MOTION HEARING regarding MOTION to Suppress
                   Evidence (Chevy Impala) 268 as to defendant Tawhyne M. Patterson, Sr. The hearing
                   on Motion to Suppress Evidence (Chevy Impala), filing 268 will also be taken up on
                   9/1/2020 at 01:30 PM in Courtroom 2, Robert V. Denney Federal Building, 100
                   Centennial Mall North, Lincoln, NE before Magistrate Judge Cheryl R. Zwart.
                   Ordered by Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 08/25/2020)
  08/27/2020   325 BRIEF in opposition to MOTION to Sever 264 , MOTION to Sever 191 , MOTION to
                   Sever 300 by Attorney Lesley A. Woods as to defendant(s) Tawhyne M. Patterson, Sr.,
                   Damon D. Williams, Dante D. Williams. (Woods, Lesley) (Entered: 08/27/2020)
  08/28/2020   326 MOTION to Restrict pursuant to the E−Government Act by Attorney Lesley A.
                   Woods as to defendant(s) Tawhyne M. Patterson, Sr., Damon D. Williams. (Woods,
                   Lesley) (Entered: 08/28/2020)
  08/28/2020   327 RESTRICTED DOCUMENT − Government's Brief regarding MOTION to Suppress
                   and Join Previously Filed Motions 305 , MOTION to Restrict pursuant to the
                   E−Government Act 326 , MOTION to Suppress Evidence (Chevy Impala) 268 ,
                   MOTION to Suppress Evidence (Texas Warrant); Request for Franks Hearing 272
                   ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                   AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                   FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                   RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. −
                   by Attorney Lesley A. Woods as to defendant(s) Tawhyne M. Patterson, Sr., Damon
                   D. Williams. (Woods, Lesley) (Entered: 08/28/2020)
  08/28/2020   328 TEXT ORDER granting 326 Motion to Restrict pursuant to the E−Government Act as
                   to Tawhyne M. Patterson Sr. (1), Damon D. Williams (2) Ordered by Magistrate Judge
                   Cheryl R. Zwart. ( Zwart, Cheryl) (Entered: 08/28/2020)
  08/28/2020   329 RESTRICTED DOCUMENT Index of Evidentiary Material regarding MOTION to
                   Restrict pursuant to the E−Government Act 326 ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT
                   PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE OF
                   CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. − by Attorney
                   Lesley A. Woods as to defendant(s) Tawhyne M. Patterson, Sr., Damon D. Williams.
                   (Attachments:
                   # 1 Exhibit 2,
                   # 2 Exhibit 3,
                   # 3 Exhibit 4,
                   # 4 Exhibit 5,
                   # 5 Exhibit 6,
                   # 6 Exhibit 7,
                   # 7 Exhibit 8,
                   # 8 Exhibit 9,
                   # 9 Exhibit 10,
                   # 10 Exhibit 11,
                   # 11 Exhibit 12,
                   # 12 Exhibit 13,
                   # 13 Exhibit 14,
                   # 14 Exhibit 15,
                   # 15 Exhibit 16,
                   # 16 Exhibit 17,
                   # 17 Exhibit 18,
                   # 18 Exhibit 19,
                   # 19 Exhibit 20,
                   # 20 Exhibit 21,
                   # 21 Exhibit 22,
                   # 22 Exhibit 23,
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 40 of 68 - Page ID # 1417

                     # 23 Exhibit 24,
                     # 24 Exhibit 25)(Woods, Lesley) (Entered: 08/28/2020)
  08/28/2020         RESTRICTED ATTACHMENT − 1 DVD labeled as [AT329] MAINTAINED IN
                     CLERK'S OFFICE VAULT as to defendants Tawhyne M. Patterson, Sr. and Damon
                     D. Williams regarding Restricted Index 329 by Attorney Lesley A. Woods. (JAB)
                     (Entered: 09/01/2020)
  08/31/2020   330 MOTION to Enlarge Time to File Objections by Attorney Michael J. Tasset as to
                   defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 08/31/2020)
  08/31/2020   331 TEXT ORDER granting 330 Motion to Enlarge Time to File Objections as to
                   Tawhyne M. Patterson Sr. Defendant Patterson may objection to the Magistrate
                   Judge's Findings and Recommendations 309 and 312 on or before September 3, 2020.
                   Ordered by Chief Judge John M. Gerrard. (DCD) (Entered: 08/31/2020)
  09/01/2020   332 TEXT MINUTE ENTRY for proceedings held before Magistrate Judge Cheryl R.
                   Zwart in Lincoln on 9/1/2020 as to defendants Tawhyne M. Patterson, Sr. and Damon
                   D. Williams. Hearing held on Defendants' motions to suppress 268 , 272 and 305 .
                   Opening statements waived. Defendants oral motion to sequester witnesses is granted.
                   Evidence by government. Court takes judicial notice of and receives all exhibits
                   attached to filings 329 and 275 without objection. Short argument by all parties. Matter
                   taken under advisement. Transcript of hearing to be prepared. Appearance for Plaintiff:
                   Lesley A. Woods; for Defendant Patterson: Michael J. Tasset, CJA; for Defendant
                   Williams: Korey L. Reiman, CJA; Courtroom Deputy: Jeri Bierbower; Court Reporter:
                   digital. Time Start: 1:37 PM; Time Stop: 3:35 PM; Time in Court: 1 Hour 58 Minutes.
                   (JAB) (Entered: 09/01/2020)
  09/01/2020   333    AUDIO FILE (27.4 MB) as to defendants Tawhyne M. Patterson, Sr. and Damon D.
                     Williams regarding Suppression Hearing 332 held on 9/1/2020 at 1:37 PM before
                     Magistrate Judge Cheryl R. Zwart. (JAB) (Entered: 09/01/2020)
  09/01/2020   334 WITNESS LIST as to defendants Tawhyne M. Patterson, Sr. and Damon D. Williams
                   from hearing held on 9/1/2020 regarding Minutes, Filing 332 Suppression Hearing.
                   (JAB) (Entered: 09/01/2020)
  09/02/2020   335 LETTER BY CLERK that a transcript request was sent to Al Kuhlman for
                   transcription regarding Motion to Suppress Hearing 332 . Transcript ordered by
                   Magistrate Judge Cheryl R. Zwart as to defendants Tawhyne M. Patterson, Sr., Damon
                   D. Williams. ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE
                   PARTICIPANTS AND THE COURT PURSUANT TO THE E−GOVERNMENT
                   ACT AND FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL
                   COUNSEL OF RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS
                   DOCUMENT. (ADB) (Entered: 09/02/2020)
  09/03/2020   336 RESPONSE regarding MOTION Independent Testing 180 , Brief 181 by Attorney
                   Lesley A. Woods as to defendant(s) Dante D. Williams. (Woods, Lesley) (Entered:
                   09/03/2020)
  09/03/2020   337 OBJECTION to Findings and Recommendation,, 312 by Attorney Michael J. Tasset as
                   to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset, Michael) (Entered: 09/03/2020)
  09/03/2020   338 BRIEF in support of OBJECTION to Findings and Recommendation,, 312 337 by
                   Attorney Michael J. Tasset as to defendant(s) Tawhyne M. Patterson, Sr.. (Tasset,
                   Michael) (Entered: 09/03/2020)
  09/03/2020   339 OBJECTION to Findings and Recommendation,, 309 by Attorney Korey L. Reiman as
                   to defendant(s) Damon D. Williams. (Reiman, Korey) (Entered: 09/03/2020)
  09/03/2020   340 UNOPPOSED MOTION to Continue /File Objection Out of Time by Attorney Korey
                   L. Reiman as to defendant(s) Damon D. Williams. (Reiman, Korey) (Entered:
                   09/03/2020)
  09/03/2020   341 TEXT ORDER granting 340 Motion to to File Objection Out of Time as to Damon D.
                   Williams. Ordered by Chief Judge John M. Gerrard. (DCD) (Entered: 09/03/2020)
  09/08/2020   342 MOTION for Change of Detention Location as to defendant Dante D. Williams.
                   (LKO) (Entered: 09/08/2020)
4:19-cr-03011-JMG-CRZ Doc # 352 Filed: 09/09/20 Page 41 of 68 - Page ID # 1418

  09/08/2020   343 UNOPPOSED MOTION to Extend Deadline to File Responsive Briefs by Attorney
                   Lesley A. Woods as to defendant(s) Tawhyne M. Patterson, Sr., Damon D. Williams,
                   Dante D. Williams. (Woods, Lesley) (Entered: 09/08/2020)
  09/08/2020   344 TEXT ORDER granting 343 Motion to Extend. The government's motion to respond
                   to the motions for relief from prejudicial joinder, 262 and 302 , shall be filed on or
                   before September 11, 2020. Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart,
                   Cheryl) (Entered: 09/08/2020)
  09/08/2020   345 MOTION to Restrict pursuant to the E−Government Act by Attorney Lesley A.
                   Woods as to defendant(s) Dante D. Williams. (Woods, Lesley) (Entered: 09/08/2020)
  09/08/2020   346 RESTRICTED DOCUMENT Brief in Response to Motion to Disclose Confidential
                   Informants regarding MOTION to Restrict pursuant to the E−Government Act 345
                   ACCESS TO THE PDF DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS
                   AND THE COURT PURSUANT TO THE E−GOVERNMENT ACT AND
                   FEDERAL RULE OF CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF
                   RECORD IN MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. −
                   by Attorney Lesley A. Woods as to defendant(s) Dante D. Williams. (Woods, Lesley)
                   (Entered: 09/08/2020)
  09/08/2020   347 RESTRICTED DOCUMENT Index of Evidentiary Material regarding MOTION to
                   Restrict pursuant to the E−Government Act 345 ACCESS TO THE PDF
                   DOCUMENT IS RESTRICTED TO CASE PARTICIPANTS AND THE COURT
                   PURSUANT TO THE E−GOVERNMENT ACT AND FEDERAL RULE OF
                   CRIMINAL PROCEDURE 49.1(a). ALL COUNSEL OF RECORD IN
                   MULTI−DEFENDANT CASES MAY ACCESS THIS DOCUMENT. − by Attorney
                   Lesley A. Woods as to defendant(s) Dante D. Williams. (Attachments:
                   # 1 Exhibit 2,
                   # 2 Exhibit 3,
                   # 3 Exhibit 4,
                   # 4 Exhibit 5,
                   # 5 Exhibit 6,
                   # 6 Exhibit 7,
                   # 7 Exhibit 8,
                   # 8 Exhibit 9,
                   # 9 Exhibit 10,
                   # 10 Exhibit 11,
                   # 11 Exhibit 12,
                   # 12 Exhibit 13,
                   # 13 Exhibit 14,
                   # 14 Exhibit 15,
                   # 15 Exhibit 16,
                   # 16 Exhibit 17,
                   # 17 Exhibit 18,
                   # 18 Exhibit 19)(Woods, Lesley) (Entered: 09/08/2020)
  09/08/2020   348 TEXT ORDER granting 345 Motion to Restrict pursuant to the E−Government Act as
                   to Dante D. Williams (3) Ordered by Magistrate Judge Cheryl R. Zwart. ( Zwart,
                   Cheryl) (Entered: 09/08/2020)
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 1 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page42
                                                          1 of 14
                                                               68 - Page ID # 1
                                                                              1419




Dec 27, 2018
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 1 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page43
                                                          2 of 14
                                                               68 - Page ID # 2
                                                                              1420



                            IN THE UNITED STATES DISTRICT COURT
                                 FOR DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,

                      Vs.                          Case No. 4:18MJ3182

                                                   Filed Under Seal
TAWHYNE M. PATTERSON, DOB 02/06/1993
DAMON WILLIAMS, DOB 09/02/1991
DANTE WILLIAMS, DOB 05/08/1993
                 Defendants.




                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Brandon Day, being first duly sworn, hereby depose and state as follows:



       1.      On July 31, 2018, in the District of Nebraska, Tawhyne M. Patterson, Damon

Williams, and Dante Williams, defendants, herein, did attempt to interfere with commerce by

robbery through threat of force and actual force and intimidation, in violation of Title 18, United

States Code, Section 1951, and that during the course of the robbery, one of the armed robbers

discharged a firearm into a female civilian, resulting in her death and the commission of murder,

as that term is defined under Title 18, United States Code, Section 1111, and in violation of Title

18, United States Code, Section 924(j).


       2.      I am an investigative or law enforcement officer of the United States, within the

meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to

conduct investigations of and make arrests for offenses enumerated in Section 2516 of Title 18,

United States Code. I have been a Special Agent of the Federal Bureau of Investigation (FBI)

since March 2016. Prior to that, I was a Special Agent with the Drug Enforcement
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 1 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page44
                                                          3 of 14
                                                               68 - Page ID # 3
                                                                              1421




Administration (DEA) in St. Louis, Missouri, assigned to a violent crime and drug trafficking

task force, and a police officer with the Lincoln Police Department in Lincoln, Nebraska. I have

participated in numerous and varied criminal investigations, including robbery and drug

trafficking investigations.

       3.      The information contained within this affidavit is based upon my training and

experience, my personal knowledge of the investigation conducted in this matter, and

information provided by other agents and law enforcement officials who have assisted in this

investigation and their own investigation. This affidavit is intended to provide probable cause

and does not purport to set forth all of the information that I have acquired during the course of

this investigation. This is an ongoing investigation.

                                       PROBABLE CAUSE


       4.      On July 31, 2018, three armed and masked individuals made forcible entry into

the shared residence of JB and MJR. Investigators with the Lincoln Police Department

(hereinafter “LPD”) would later identity them as Tawhyne M. Patterson, Damon Williams, and

Dante Williams. Patterson and Damon Williams are previously convicted felons.


       5.      MJR had video surveillance recording the exterior of the residence and the inside

of the attached garage. LPD crime scene technicians recovered the hard drive that was connected

to the array of cameras. A review of the video contained on that DVR from the victim’s home

revealed surveillance footage of the subjects on the night of the robbery and murder, July 31,

2018, and of the prior night, July 30, 2018.


       6.      On, July 30, 2018, four individuals are captured on video at Robertson’s residence

engaging in what appears to be “casing” behaviors. On both nights, shortly before the actors

                                                 2
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 1 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page45
                                                          4 of 14
                                                               68 - Page ID # 4
                                                                              1422




appear on video, a vehicle is seen driving slowly past the residence on both nights. This vehicle

appears to be similar to Patterson’s personal vehicle. On the first night of the video recording,

July 30, 2018, four individuals enter a side gate to the backyard and one tries to open a side door

to the residence, but it appears from the video that the side door was locked. They all walk along

the outside of the home. One appears to be in possession of a firearm, and another is carrying a

baseball bat. Three of the four individuals’ faces are visible at some point during the video, and

an exterior light at the residence makes their faces appear clearly on the video. The cameras

record in the infrared spectrum, affording their faces to appear in the video during darkness.

Distinctive clothing is worn by three of the suspects. The four individuals walked around the

outside of the home for a short amount of time and then left. At the end of the video, the victim

who was murdered the following night, JB, comes out of the residence several moments after

they leave. JB walked around the perimeter of her property in a manner that suggested she saw

the individuals trying to get inside her door and went outside to see if they left the area.


       7.      Surveillance video from July 31, 2018, at approximately 3:24 a.m., shows a sedan

drive past the residence twice. The vehicle appears to be the same vehicle captured driving by

the victims’ residence multiple times the night before. Approximately eleven minutes later,

several individuals are seen walking up to the house. The three suspects shown in the footage

from this date appear to be the same individuals as three of the four intruders from July 30, 2018,

based upon their stature, physical appearance, and clothing, and one of the robbers, Dante

Williams, did not wear a face covering at all on this night and stood directly under a video

camera on the front porch.




                                                  3
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 1 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page46
                                                          5 of 14
                                                               68 - Page ID # 5
                                                                              1423




       8.      The suspects did not approach using the sidewalk, but instead the three

individuals walked alongside the front of the house near the walls of the home. One individual,

Dante Williams, walked at the front of the line and was wearing a stocking hat with nothing

covering his face, carrying a duffle bag and wearing distinctive pants with a visible print pattern.

A third individual at the rear also carried a duffle bag, and an individual in between them had a

small backpack on his back.


       9.      Dante Williams approached the front door first and opened the exterior door. A

second individual standing behind him (the one wearing the backpack with his face partially

covered) approached the front door, turned away from it, and then placed several back kicks into

the bottom center of the interior front door. Once the second individual got the door fully open,

all three rushed into the home together, yelling, “LPD! LPD! LPD!,” according to victims in the

home who were later interviewed by investigators. Seconds later, eight gunshots are heard being

fired in the video in rapid succession. A neighbor’s security system captured the aforementioned

audio because MJR’s surveillance system was set to record only video.


       10.     The audio is silent for a few minutes, as the neighbor’s security system audio only

captures the outside of the residence. Five more shots are heard, and the video shows the three

home invaders burst out of the front door, fleeing the residence. The same individual that went

in with a backpack on his shoulders came out carrying the backpack in one hand and tripped and

fell on the porch. The individual without his face covered upon entry emerged right after him.

The third individual to leave the home was holding what appears to be a black firearm in his

right hand and in plain view of the video camera on the front porch.




                                                 4
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 1 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page47
                                                          6 of 14
                                                               68 - Page ID # 6
                                                                              1424




       11.     One of the robbers dropped the black backpack fleeing across the front yard, and

the robber with the gun hurried to recover the backpack and then turned and fired two more shots

at the residence on video.


       12.     Before the arrival of police, surveillance video in the garage showed MJR moving

a duffle bag around the garage in a manner that indicated MJR was trying to hide it before police

arrived on scene to respond to the emergency call. MJR left the garage and came back a few

moments later with a large cooler that MJR tried to stow away on the side of the garage. On the

video, a short time later, MJR retrieved the cooler and the duffle bag from the hiding places MJR

previously chose for them, and then MJR carried them both to his back yard. From what can be

seen in the video, it appears MJR concealed them both in an outbuilding. Investigators with LPD

later recovered $85,000 and approximately ten pounds of marijuana in the search of the

residence.


       13.     In addition to MJR and the deceased victim JB, there were four females sixteen

years of age and younger, and a 61-year-old female, MJR’s mother, inside the residence during

the home invasion robbery. Several individuals on the main floor were bound by the suspects

with zip ties and duct tape.


       14.     JB sustained a single gunshot wound during the home invasion and despite

lifesaving efforts by responding officers, JB was pronounced dead at Bryan Medical Center West

in Lincoln, Nebraska at 4:58 a.m. A subsequent autopsy determined the cause of death to be a

gunshot wound.




                                                5
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 1 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page48
                                                          7 of 14
                                                               68 - Page ID # 7
                                                                              1425




       15.     In the subsequent investigation into the crime scene, investigators recovered the

previously mentioned multiple pounds of marijuana, over $85,000 cash, and marijuana edibles

from MJR’s residence. MJR has since been charged with possession with intent to deliver

marijuana and possession of money in violation of Nebraska’s controlled substance laws. MJR

proffered in that state case that MJR believes the motive for the robbery was MJR’s stash of

drugs and cash. Because JB was shot in the stairwell between the intruders and her basement

bedroom with MJR, the intruders appear to have fled after JB was severely wounded and without

forcing their way into MJR’s bedroom, where MJR had barricaded himself inside.


       16.     On August 2, 2018, LPD conducted a press release. This release contained a

portion of the video associated with the murder and also the still photos captured from the video.

Tip line contact information was shared with all local media outlets. This led to multiple

witnesses in the community coming forward to identify the robbers in the video and to other

valuable information and leads.


       17.     A cooperating witness identified Damon Williams, known to the witness as

“Damo” and Patterson from still photos taken from the video. This witness also relayed that

Patterson stated that he was in the area that night because he heard there was a lot of cash at the

victim’s residence but that he did not himself participate. This same witness stated that Damon

Williams and Patterson are roommates, and that Damon Williams’ brother, Dante Williams,

visited them from Omaha, starting on July 30, 2018.


       18.     On August 11, 2018, a Nebraska state search warrant was executed by members

of LPD’s Criminal Investigations Unit at 1529 North 25 Street, Lincoln, Nebraska, the shared

residence of Patterson and Damon Williams. In the course of the service of the search warrant,
                                                 6
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 1 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page49
                                                          8 of 14
                                                               68 - Page ID # 8
                                                                              1426




Investigators recovered duct tape that was balled up in various parts of the residence.

Investigators also recovered three pairs of winter-type gloves discarded together in a trash can

outside of the residence. The gloves are notable as it was early August with associated high

temperatures in Nebraska and because they were discarded together. The suspects in the video

footage all wore gloves. A subsequent submission to the Nebraska State Laboratory revealed

Damon Williams DNA on the outside of one of the pairs of gloves.


       19.     On August 14, 2018, an LPD investigator acquired a cell phone number for Dante

Williams. The phone number for Dante Williams was run against the cell phone tower data that

had been previously acquired by LPD’s Criminal Investigations Unit and the data shows the

phone number in the same sector and tower that services JB’s residence on July 31, 2018 at 0320

hours. The same cell number was also connected to the Verizon Tower that services 1529 North

25th in Lincoln, Nebraska, the aforementioned address of Dante Williams’ brother Damon

Williams and Tawhyne Patterson, both minutes before the attempted robbery and within several

minutes after the robbery and murder.


       20.     On August 14, 2018, LPD Investigators met with three confidential informants.

The first informant has known Damon Williams and Dante Williams most of their lives. The

informant stated that Damon and Dante are brothers. The informant was shown the previously

mentioned press release photos taken from the video surveillance and identified two of the

suspects in the photos as Dante Williams and Damon Williams.


       21.     The second informant, a paid informant, was interviewed and indicated that they

have known Dante Williams for approximately 8 years. The informant reported that they had

viewed the local news coverage of the press release and recognized Dante Williams from the
                                                 7
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 1 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page50
                                                          9 of 14
                                                               68 - Page ID # 9
                                                                              1427




photos that were released. The LPD investigator showed the press release fliers of the suspects

and the informant identified one of the suspects as Dante Williams. The informant was also

shown the Nebraska Operators License photo associated with Dante Williams and confirmed that

the person the informant was referring to was Dante Williams. The informant also indicated that

they have seen Dante Williams wearing the pants depicted in the footage previously and that

they have red highlights. The informant told the LPD investigator they had confronted Dante

Williams about the photos, and Dante Williams admitted that he was the person depicted in the

press release. The informant indicated that since the time of the press release Dante Williams

had shaved his head and facial hair. The informant provided current photos of Dante Williams

groomed in that manner as well as an accompanying book in photo from a previous Omaha

related weapons arrest that depicts Dante Williams with his distinct beard pattern, which has bald

patches near the corners of his mouth, which is like one of the suspects in the video from the

residence at 1950 Fairfield, Lincoln, Nebraska. This informant has proven reliable in past

investigations.


       22.        The third informant, a paid informant, was interviewed and indicated that they

have known Dante Williams since he was a teenager. The informant reported that they had

viewed the news coverage of the press release and recognized Dante Williams from the photos

that were released. The LPD investigator showed the press release fliers of the suspects to this

informant and the informant identified one of the suspects as Dante Williams. The informant

was also shown the Nebraska Operators License photo associated with Dante Williams and

confirmed that was the person the informant was referring to as Dante Williams. This informant,

and the informants referenced in paragraphs 21 and 22, all identified the same suspect as Dante

Williams. The informant stated they had confronted Dante Williams and he admitted that he was
                                              8
   4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ     Doc # 1 Filed: 12/27/18
                            # 352        09/09/20 Page 10
                                                       51 of 14
                                                             68 - Page ID # 10
                                                                            1428




the person depicted in the press release. The informant asked Dante Williams whether it was he

who had shot JB, and Dante Williams responded that he didn’t even have a gun at the time.

Dante Williams told the informant that there was information from the people involved that there

was supposed to be $250,000 in a safe inside of the residence. According to this informant,

Dante Williams said the robbery “went south” after they encountered all of the people inside of

the house. The informant also recognized the pants that the suspect is wearing in the press

release and also pointed out the “Chuck Taylor” type shoes. The informant provided

photographs of Dante Williams that were reviewed by the LPD Investigator, and Dante Williams

is wearing similar “Chuck Taylor” shoes in the photos that had been taken in days recent to the

informant interview.


       23.     On August 17, 2018, LPD investigators, with the assistance of Texas law

enforcement officials, located and arrested Tawhyne M. Patterson and Damon Williams in

Killeen, Texas on State of Nebraska first degree murder charges. Patterson and Williams were

both travelling in the same motor vehicle at the time of their arrest. A subsequent State of Texas

search warrant was conducted at a residence where Damon Williams, Patterson, and KJ

(Patterson’s significant other) had been observed by law enforcement officials. During the search

a duffle bag was located that one of the residents stated belonged to Damon Williams. Inside the

bag investigators located a black Nebraska sweatshirt with an “N” logo on the front and a

HUSKERS logo on one sleeve. This sweatshirt is a visual match for the one Damon Williams

was seen wearing on surveillance video from the victim’s residence. The investigation into

Patterson revealed that Patterson and KJ abandoned their lives in Nebraska and fled south shortly

after the murder.


                                                 9
   4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ     Doc # 1 Filed: 12/27/18
                            # 352        09/09/20 Page 11
                                                       52 of 14
                                                             68 - Page ID # 11
                                                                            1429




       24.     On August 17, 2018, LPD investigators, with the assistance of the Omaha Police

Department, arrested Dante Williams in Omaha, Nebraska. Williams was arrested wearing the

aforementioned Converse “Chuck Taylor” type shoes and distinctive print pants both that are a

visual match in several respects for a unique print and brand of sweatpants and shoes that he

wore to the home invasion robbery. Investigators collected Dante Williams’ DNA at his arrest,

upon Williams signing an LPD waiver for the collection of the sample.


       25.     During the investigation at the victim’s residence a section of duct tape was

recovered by LPD investigators that was used to bind one of the victims. The tape was submitted

to the Nebraska State Laboratory for analysis. The analysis completed by the laboratory shows a

match for Dante Williams DNA on the section of tape.


       26.     After Dante Williams was arrested on state felony murder charges, he made the

following jail call (investigator synopsis) in relation to everyone’s involvement in the offense

and the motive for the incident:


       “Female states to Dante 'you know they picked up your brother and the third one, right?'.
       Dante acknowledges this and says he seen that. Dante says that everything seems to hit
       the fan, in reference to the event. Dante states that they all cannot go down for the same
       charge. Dante appears to have issues with his defense attorney from talking with this
       female. They then talk about Michael hiding his 'stash'.”



       27.     A cell phone was located on Patterson’s person during his arrest in Killeen, Texas

on August 17, 2018. An LPD technician reviewed Patterson’s phone content pursuant to a State

of Nebraska search warrant. The review showed that on July 25, 2018, a search was conducted

on the phone on online search engine Google for Cabelas. Store information for Cabelas was

subsequently viewed for the LaVista, Nebraska location. A search was then conducted on the
                                                10
   4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ     Doc # 1 Filed: 12/27/18
                            # 352        09/09/20 Page 12
                                                       53 of 14
                                                             68 - Page ID # 12
                                                                            1430




Cabelas website for “tactical zip ties” and “zip ties.” Zip ties were used to bind the victims

during the robbery and recovered at the scene by LPD investigators.


       28.     Tawhyne Patterson owns a red Chevy Impala bearing Nebraska Plate

UIM857. One of the victim witnesses reported to LPD that JB stated that she saw a red or

maroon vehicle fleeing on the night of the initial intrusion on 7-30-18.


                                INTERSTATE COMMERCE IMPACT


       29.     I am aware that in the Eighth Circuit, that the robbery or attempted robbery of a

single drug dealer is a sufficient interstate commerce impact and nexus to grant federal

jurisdiction over the attempted robbery of MJR and the murder of JB committed by Patterson,

Dante Williams, and Damon Williams, on the night of July 31, 2018.


       30.     Specifically, in United States v. Cox, 942 F.2d 1281, 1286 (8th Cir. 1991), the

Eighth Circuit held that robbery of currency, three ounces of a controlled substance, and a

firearm from a single drug trafficker’s residence, sufficiently violated the Hobbs Act because the

evidence demonstrated the victim drug trafficker was involved in interstate trafficking. Here,

MJR told investigators that one source of his narcotics is an individual that investigators are

aware resides in Colorado, and investigators have intelligence and cooperating witness

information that MJR also has a source for his marijuana located in Florida. MJR was returning

from a trip to Florida immediately before the attempted robbery and murder of JB on the night of

July 31, 2018. That portion of the investigation is ongoing.


       31.     To further expand on the ruling in Cox, in a more recent case of United States v.

McCraney, 612 F.3d 1057 (8th Cir. 2010), the McCraney Court found that the United States
                                                 11
   4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ     Doc # 1 Filed: 12/27/18
                            # 352        09/09/20 Page 13
                                                       54 of 14
                                                             68 - Page ID # 13
                                                                            1431




satisfied its burden on interstate commerce impact simply by showing that the victim drug

trafficker’s cocaine originated in South America, and that the trafficker intended to sell it in Iowa

and so stealing those drug disrupted the movement of the drugs to Iowa. Id. at 1065. In reaching

that conclusion, the McCraney Court positively cited a case from the Second Circuit where a

marijuana drug trafficker was the victim of a robbery where the primary property taken was the

stash of currency that the trafficker had in his possession in New York. See United States v.

Parkes, 497 F.3d 220, 231 (2d Cir.2007). Here, MJR had approximately $85,000 in his

possession from illegal marijuana sales prior to the invasion, and a duffel bag full of his

marijuana was recovered by police. This is evidence of the motive for the robbery, and MJR has

admitted to police that he is a drug trafficker, in addition to the video evidence of him hiding his

stash while emergency responders were en-route to help JB.




                      CONCLUSION AND REQUEST TO SEAL AFFIDAVIT


       32.     Based upon the aforementioned information your affiant believes that there is

probable cause to show that Tawhyne M. Patterson, Damon Williams, and Dante Williams have

committed violations of federal law, specifically an attempt to interfere with commerce by

robbery, in violation of Title 18, United States Code, Section 1951, and during the robbery, the

commission of murder as defined in Title 18, United States Code, Section 1111 and in violation

of Title 18, United States Code, Section 924(j).




                                                   12
   4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ     Doc # 1 Filed: 12/27/18
                            # 352        09/09/20 Page 14
                                                       55 of 14
                                                             68 - Page ID # 14
                                                                            1432




       33.     I also respectfully request that the Court seal this affidavit until further order of

the Court, due to the ongoing investigation, as well as to protect the cooperating witnesses who

have provided information in this case.




                                                    Respectfully submitted,



                                                    Brandon Day
                                                    Special Agent
                                                    Federal Bureau of Investigation



       Sworn to before me and signed in my presence.



       __________________
       Dec 27, 2018                                   _________________________________________
       DATE                                            THE HONORABLE CHERYL R. ZWART
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 13
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 2 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page56
                                                          1 of 3
                                                               68- -Page
                                                                     PageIDID##15
                                                                                1433
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 2 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page57
                                                          2 of 3
                                                               68- -Page
                                                                     PageIDID##16
                                                                                1434
    4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ   DocDoc # 2 Filed:
                            # 352   Filed:09/09/20
                                           12/27/18 Page
                                                     Page58
                                                          3 of 3
                                                               68- -Page
                                                                     PageIDID##17
                                                                                1435
   4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ  DocDoc # 50Filed:
                           # 352    Filed: 01/23/19Page
                                         09/09/20   Page591of
                                                           of68
                                                              2 --Page
                                                                  PageID
                                                                       ID##94
                                                                            1436
   4:19-cr-03011-JMG-CRZ
4:19-cr-03011-JMG-CRZ  DocDoc # 50Filed:
                           # 352    Filed: 01/23/19Page
                                         09/09/20   Page602of
                                                           of68
                                                              2 --Page
                                                                  PageID
                                                                       ID##95
                                                                            1437
   4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ     Doc # 80 Filed:
                            # 352   Filed:09/09/20
                                           04/17/19 Page
                                                     Page61
                                                          1 of 2
                                                               68- -Page
                                                                     PageIDID##140
                                                                                1438
   4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ     Doc # 80 Filed:
                            # 352   Filed:09/09/20
                                           04/17/19 Page
                                                     Page62
                                                          2 of 2
                                                               68- -Page
                                                                     PageIDID##141
                                                                                1439
  4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ   Doc## 122Filed:
                            352    Filed: 08/21/19Page
                                        09/09/20   Page631of
                                                          of68
                                                             6 --Page
                                                                 PageID
                                                                      ID##358
                                                                           1440
  4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ   Doc## 122Filed:
                            352    Filed: 08/21/19Page
                                        09/09/20   Page642of
                                                          of68
                                                             6 --Page
                                                                 PageID
                                                                      ID##359
                                                                           1441
  4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ   Doc## 122Filed:
                            352    Filed: 08/21/19Page
                                        09/09/20   Page653of
                                                          of68
                                                             6 --Page
                                                                 PageID
                                                                      ID##360
                                                                           1442
  4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ   Doc## 122Filed:
                            352    Filed: 08/21/19Page
                                        09/09/20   Page664of
                                                          of68
                                                             6 --Page
                                                                 PageID
                                                                      ID##361
                                                                           1443
  4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ   Doc## 122Filed:
                            352    Filed: 08/21/19Page
                                        09/09/20   Page675of
                                                          of68
                                                             6 --Page
                                                                 PageID
                                                                      ID##362
                                                                           1444
  4:19-cr-03011-JMG-CRZDoc
4:19-cr-03011-JMG-CRZ   Doc## 122Filed:
                            352    Filed: 08/21/19Page
                                        09/09/20   Page686of
                                                          of68
                                                             6 --Page
                                                                 PageID
                                                                      ID##363
                                                                           1445
